




Exhibit 10.1


EXECUTION VERSION




$250,000,000
CREDIT AGREEMENT
dated as of March 27, 2015
among
iSTAR FINANCIAL INC.,
THE BANKS LISTED HEREIN,
and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
J.P. MORGAN SECURITIES LLC,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,


and


BARCLAYS BANK PLC,


as Joint Lead Arrangers and Joint Bookrunners






--------------------------------------------------------------------------------




Contents
 
 
Clause
Page
 
 
 
Article I
DEFINITIONS..........................................................................................................................
1


 
 
 
 
 
Section 1.1.
Definitions................................................................................................................
1


 
Section 1.2.
Accounting Terms and
Determinations....................................................................
21


 
Section 1.3.
Types of
Borrowings................................................................................................
21


 
 
 
 
Article II THE
LOANS............................................................................................................................
21


 
 
 
 
 
Section 2.1.
Revolving
Commitments.........................................................................................
21


 
Section 2.2.
Term
Commitments..................................................................................................
22


 
Section 2.3.
Procedures for Revolving Loan
Borrowing.............................................................
22


 
Section 2.4.
Notice to Banks; Funding of Revolving
Loans........................................................
23


 
Section 2.5.
Notes........................................................................................................................
24


 
Section 2.6.
Method of Electing Interest
Rates............................................................................
24


 
Section 2.7.
Interest
Rates............................................................................................................
25


 
Section 2.8.
Fees..........................................................................................................................
26


 
Section 2.9.
Maturity
Date...........................................................................................................
26


 
Section 2.10.
Optional Prepayments; Termination or Reduction of
Commitments.......................
26


 
Section 2.11.
Mandatory Prepayments of
Loans...........................................................................
27


 
Section 2.12.
General Provisions as to
Payments..........................................................................
27


 
Section 2.13.
[Reserved]................................................................................................................
28


 
Section 2.14.
Funding
Losses........................................................................................................
28


 
Section 2.15.
Computation of Interest and
Fees............................................................................
28


 
Section 2.16.
Use of
Proceeds........................................................................................................
29


 
Section 2.17.
Reserved...................................................................................................................
29


 
Section 2.18.
Collateral and Covered
Assets.................................................................................
29


 
Section 2.19.
Defaulting
Bank.......................................................................................................
30


 
 
 
 
Article
III CONDITIONS........................................................................................................................
31


 
 
 
 
 
Section 3.1.
Closing.....................................................................................................................
31


 
Section 3.2.
Borrowings...............................................................................................................
33


 
Section 3.3.
Conditions to Conversion into Term
Loan...............................................................
33


 
 
 
 
Article IV REPRESENTATIONS AND
WARRANTIES........................................................................
34


 
 
 
 
 
Section 4.1.
Existence and
Power................................................................................................
34


 
Section 4.2.
Power and Authority; Enforceable
Obligation.........................................................
34


 
Section 4.3.
No
Violation.............................................................................................................
34


 
Section 4.4.
Financial
Information...............................................................................................
35


 
Section 4.5.
Litigation..................................................................................................................
35


 
Section 4.6.
Compliance with
ERISA..........................................................................................
35


 
Section 4.7.
Environmental..........................................................................................................
36


 
Section 4.8.
Taxes........................................................................................................................
37


 
Section 4.9.
Full
Disclosure.........................................................................................................
37


 
Section 4.10.
Solvency...................................................................................................................
37




- i -

--------------------------------------------------------------------------------




 
Section 4.11.
Use of
Proceeds........................................................................................................
37


 
Section 4.12.
Governmental
Approvals.........................................................................................
37


 
Section 4.13.
Investment Company
Act.........................................................................................
37


 
Section 4.14.
Principal
Offices.......................................................................................................
38


 
Section 4.15.
REIT
Status..............................................................................................................
38


 
Section 4.16.
Intellectual
Property.................................................................................................
38


 
Section 4.17.
Judgments.................................................................................................................
38


 
Section 4.18.
No
Default................................................................................................................
38


 
Section 4.19.
Licenses,
etc.............................................................................................................
38


 
Section 4.20.
Compliance with
Law..............................................................................................
38


 
Section 4.21.
No Burdensome
Restrictions...................................................................................
38


 
Section 4.22.
Brokers’
Fees............................................................................................................
38


 
Section 4.23.
Labor
Matters...........................................................................................................
39


 
Section 4.24.
Insurance..................................................................................................................
39


 
Section 4.25.
Organizational
Documents.......................................................................................
39


 
Section 4.26.
Unencumbered
Assets..............................................................................................
39


 
Section 4.27.
Ownership of Property;
Liens..................................................................................
39


 
Section 4.28.
Covered
Parties........................................................................................................
39


 
Section 4.29.
Security
Documents.................................................................................................
39


 
Section 4.30.
Anti-Corruption Laws and
Sanctions.......................................................................
40


 
 
 
 
Article V AFFIRMATIVE AND NEGATIVE
COVENANTS................................................................
40


 
 
 
 
 
Section 5.1.
Information...............................................................................................................
40


 
Section 5.2.
Payment of
Obligations............................................................................................
43


 
Section 5.3.
Maintenance of Property; Insurance;
Leases...........................................................
43


 
Section 5.4.
Maintenance of
Existence........................................................................................
43


 
Section 5.5.
Compliance with
Laws.............................................................................................
44


 
Section 5.6.
Inspection of Property, Books and
Records.............................................................
44


 
Section 5.7.
Existence..................................................................................................................
44


 
Section 5.8.
Independent
Director................................................................................................
44


 
Section 5.9.
Financial
Covenants.................................................................................................
44


 
Section 5.10.
Restricted
Payments.................................................................................................
45


 
Section 5.11.
Restriction on Fundamental
Changes......................................................................
45


 
Section 5.12.
Changes in
Business.................................................................................................
46


 
Section 5.13.
Borrower
Status........................................................................................................
46


 
Section 5.14.
Other
Indebtedness...................................................................................................
46


 
Section 5.15.
Liens.........................................................................................................................
46


 
Section 5.16.
[Reserved]................................................................................................................
46


 
Section 5.17.
Restrictive
Agreements............................................................................................
46


 
Section 5.18.
Limitation on Activities of the Covered
Parties.......................................................
46


 
Section 5.19.
Transactions with
Affiliates.....................................................................................
47


 
Section 5.20.
Corporate
Ratings....................................................................................................
47


 
Section 5.21.
Anti-Corruption
Laws..............................................................................................
47


 
 
 
 
Article VI
DEFAULTS.............................................................................................................................
47


 
 
 
 
 
Section 6.1.
Events of
Default.....................................................................................................
47


 
Section 6.2.
Rights and
Remedies................................................................................................
50


 
Section 6.3.
Notice of
Default......................................................................................................
50


 
Section 6.4.
Distribution of Proceeds after
Default.....................................................................
51


 
 
 
 


- ii -

--------------------------------------------------------------------------------




Article VII THE AGENTS; CERTAIN MATTERS RELATING TO THE
BANKS..............................
51


 
 
 
 
 
Section 7.1.
Appointment and
Authorization...............................................................................
51


 
Section 7.2.
Agency and
Affiliates...............................................................................................
51


 
Section 7.3.
Action by
Agents......................................................................................................
51


 
Section 7.4.
Consultation with
Experts........................................................................................
52


 
Section 7.5.
Liability of
Agents...................................................................................................
52


 
Section 7.6.
Indemnification........................................................................................................
53


 
Section 7.7.
Credit
Decision........................................................................................................
53


 
Section 7.8.
Successor
Agent.......................................................................................................
53


 
Section 7.9.
Exculpation of BPO
Broker.....................................................................................
54


 
Section 7.10.
Proofs of
Claim........................................................................................................
54


 
 
 
 
Article VIII CHANGE IN
CIRCUMSTANCES......................................................................................
55


 
 
 
 
 
Section 8.1.
Basis for Determining Interest Rate Inadequate or
Unfair.......................................
55


 
Section 8.2.
Illegality....................................................................................................................
55


 
Section 8.3.
Increased Cost and Reduced
Return........................................................................
56


 
Section 8.4.
Taxes........................................................................................................................
57


 
Section 8.5.
Base Rate Loans Substituted for Affected Eurodollar
Loans...................................
61


 
 
 
 
Article IX
MISCELLANEOUS...............................................................................................................
61


 
 
 
 
 
Section 9.1.
Notices.....................................................................................................................
61


 
Section 9.2.
No
Waivers...............................................................................................................
61


 
Section 9.3.
Expenses;
Indemnification.......................................................................................
62


 
Section 9.4.
Sharing of
Set-Offs..................................................................................................
63


 
Section 9.5.
Amendments and
Waivers........................................................................................
63


 
Section 9.6.
Successors and
Assigns............................................................................................
64


 
Section 9.7.
Governing Law; Submission to Jurisdiction; Judgment
Currency...........................
67


 
Section 9.8.
Counterparts; Integration;
Effectiveness..................................................................
68


 
Section 9.9.
WAIVER OF JURY
TRIAL.....................................................................................
68


 
Section 9.10.
Survival....................................................................................................................
68


 
Section 9.11.
Domicile of
Loans....................................................................................................
68


 
Section 9.12.
Limitation of
Liability..............................................................................................
68


 
Section 9.13.
Recourse
Obligation.................................................................................................
68


 
Section 9.14.
Confidentiality..........................................................................................................
68


 
Section 9.15.
USA Patriot
Act........................................................................................................
69


 
Section 9.16.
Acknowledgements..................................................................................................
69


 
Section 9.17.
Releases of
Liens.....................................................................................................
70




- iii -

--------------------------------------------------------------------------------




SCHEDULES:
SCHEDULE 1.1A    Commitments
SCHEDULE 1.1B    Collateral and Covered Assets List
SCHEDULE 1.1C    Permitted Liens
SCHEDULE 1.1D    Excluded Assets
SCHEDULE 4.4(c)    Existing Indebtedness of the Covered Subsidiaries
SCHEDULE 4.6(a)    Multiemployer Plans/Collective Bargaining Agreements
SCHEDULE 4.27    Indirect Ownership of Covered Assets
SCHEDULE 4.28    Covered Parties
SCHEDULE 4.29    Filing Jurisdictions
EXHIBITS:
EXHIBIT A        Form of Affiliate Subordination Agreement
EXHIBIT B        Form of Borrowing Base Certificate
EXHIBIT C        Form of Negative Pledge Agreement
EXHIBIT D        Form of Note
EXHIBIT E        Form of Notice of Borrowing
EXHIBIT F        Form of Projections
EXHIBIT G        Form of Security Agreement
EXHIBIT H        Form of Assignment and Assumption
EXHIBITS I        Forms of Prepayment Notice
EXHIBITS J 1-4    Forms of U.S. Tax Certificates
EXHIBIT K        Notice Addresses



- iv -

--------------------------------------------------------------------------------




CREDIT AGREEMENT
CREDIT AGREEMENT (this “Agreement”) dated as of March 27, 2015, among iSTAR
FINANCIAL INC. (the “Borrower”), the BANKS listed on the signature pages hereof
or otherwise from time to time parties hereto, JPMORGAN CHASE BANK, N.A., as the
Administrative Agent.
W I T N E S S E T H
Whereas, the Borrower has requested that the Banks provide a new revolving
credit facility; and
WHEREAS, the Banks are willing to do so on the terms and conditions set forth
herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1.Definitions. The following terms, as used herein, have the following
meanings:
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as the
administrative agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.
“Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.
“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote ten percent (10.0%) or more of the equity securities having
voting power for the election of directors of such Person or otherwise to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting equity securities or by contract or otherwise.
“Affiliate Subordination Agreement” means an Affiliate Subordination Agreement
substantially in the form of Exhibit A pursuant to which intercompany
obligations and advances owed by the Borrower are subordinated to the
Obligations.
“Agents” means, collectively, the Administrative Agent and the Arrangers.
“Agreement” means this Credit Agreement as the same may from time to time
hereafter be amended, restated, supplemented or otherwise modified.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.



--------------------------------------------------------------------------------




“Applicable Advance Rate” means as of any date of determination as to any
Borrowing Base Asset:
(i)65%, if the relevant BPO with respect to such Borrowing Base Asset is less
than 24 months old as of such date of determination, or if the Borrower is
within the 90-day grace period for delivery of a new BPO provided in Section
5.1(k);
(ii)60%, if the relevant BPO with respect to such Borrowing Base Asset is 24
months old or older as of such date of determination;
(iii)irrespective of the foregoing clauses (i) and (ii), 50% for any Credit
Tenant Lease Asset if (x) the vacancy rate with respect to such Credit Tenant
Lease Asset is greater than 20% as of such date of determination, (y) the
weighted average remaining lease term with respect to such Credit Tenant Lease
Asset is less than two (2) years as of such date of determination or (z) the
Borrower is not receiving any income from such Credit Tenant Lease Asset as of
such date of determination but such Credit Tenant Lease Asset has not become a
Non-Cash Flow Tenant Lease Asset as of such date of determination;
(iv)irrespective of the foregoing clauses (i), (ii) and (iii), 0%, if such
Credit Tenant Lease Asset is a Non-Cash Flow Credit Tenant Lease Asset;
provided that, if on any date of determination any Borrowing Base Asset meets
the requirements for an Applicable Advance Rate based upon the foregoing
criteria that is different than the Applicable Advance Rate as of the
immediately preceding date of determination, such different Applicable Advance
Rate shall apply.
“Applicable Lending Office” means with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office.
“Applicable Margin” means with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which the Credit
Rating then falls, in accordance with the table set forth below. Any change in
the Credit Rating causing it to move to a different range on the table shall
effect an immediate change in the Applicable Margin. In the event that the
Borrower has two (2) or more Credit Ratings that are not equivalent, the
Applicable Margin shall be determined by (A) if the difference between such
Credit Ratings is one ratings category, the Applicable Rate shall be the rate
per annum that would be applicable if the higher of the Credit Ratings were
used, and (B) if the difference between such Credit Ratings is two or more
ratings categories, the Applicable Rate shall be the rate per annum that would
be applicable if the median of the applicable Credit Ratings were used. In the
event that the Borrower has only one (1) Credit Rating, the Applicable Margin
shall be determined by such Credit Rating. In the event that the Borrower does
not have a Credit Rating, the Applicable Margin shall be the highest percentage
per annum set forth on the table below. On the Closing Date, the Credit Rating
of the Borrower is B+/B2.
Range of the Borrower’s
Credit Rating
(S&P/Moody’s Ratings)
 
Applicable Margin for Base Rate Loans
(% per annum)
 
Applicable Margin for Eurodollar Rate Loans
(% per annum)
•BB/Ba2
 
1.25%
 
2.25%
•BB-/Ba3
 
1.50%
 
2.50%
•B+/B2
 
1.75%
 
2.75%




- 2 -

--------------------------------------------------------------------------------




“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Barclays Bank PLC, in their respective capacities as
Joint Lead Arranger and Joint Bookrunner hereunder.
“Assignee” has the meaning set forth in Section 9.6(c).
“Assignment and Assumption” means an Assignment and Assumption, in substantially
the form of Exhibit H hereto.
“Available Commitment” means as to any Bank at any time, an amount equal to the
excess, if any, of (a) such Bank’s Commitment then in effect over (b) such
Bank’s Revolving Loans then outstanding.
“Average Utilization” means for any period, an amount, expressed as a
percentage, equal to (a) the daily average Total Revolving Loans for such period
divided by (b) the daily average Total Commitments for such period.
“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Banks” means each entity listed on the signature pages hereof as a “Bank”, each
Assignee which becomes a Bank pursuant to Section 9.6(c), and their respective
successors. For purposes of this Agreement, none of J.P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated or Barclays Bank PLC, shall
constitute a “Bank”.
“Base Eurodollar Rate” means, with respect to any Eurodollar Loan for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period; provided, that, if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to Dollars, then the Eurodollar Base Rate shall be the Interpolated Rate at such
time; provided further that if the Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. “Interpolated
Rate” means, at any time, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the



- 3 -

--------------------------------------------------------------------------------




Screen Rate for the shortest period (for which that Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, at such time,
provided that if the Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
“Base Rate” means, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c)
the Eurodollar Rate on such day (or, if such day is not a Business Day, the next
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1.0%. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or such Eurodollar Rate shall be effective as of the opening
of business on the day of such change in the Prime Rate, the Federal Funds Rate
or such Eurodollar Rate, respectively.
“Base Rate Borrowing” means a Borrowing in Dollars the interest on which is
calculated by reference to the Base Rate in accordance with the provisions of
this Agreement.
“Base Rate Loan” means a Loan in Dollars to be made by a Bank the interest on
which is calculated by reference to the Base Rate in accordance with the
provisions of this Agreement.
“Book Value” means, as to any asset as of any date of determination, the book
value of such asset at the end of the most recently ended fiscal quarter as
determined in accordance with GAAP, provided that depreciation shall be added
back to such book value with respect to Credit Tenant Lease Assets, but such
book value with respect to all assets shall be net of any asset specific
reserves and impairments.
“Borrower” has the meaning set forth in the preamble hereto.
“Borrowing” has the meaning set forth in Section 1.3. “Borrowed” shall have a
correlative meaning.
“Borrowing Base” means, as of any date of determination, the sum of the
Borrowing Base Value of each Borrowing Base Asset as of such date as determined
by the most recent Borrowing Base Certificate and adjusted as reflected in the
Monthly Certificate; provided that, the Borrowing Base shall be subject to the
following adjustments:
(i)no single Borrowing Base Asset (based on the Borrowing Base Value of such
Borrowing Base Asset) shall comprise in excess of 25% of the Borrowing Base at
the time such asset is included as a Borrowing Base Asset (and any such excess
shall be disregarded for purposes of determining the Borrowing Base);
(ii) the aggregate Borrowing Base Value of the three most valuable Borrowing
Base Assets (based on the Borrowing Base Value of each such Borrowing Base
Asset) shall not exceed 40% of the Borrowing Base at any one time (and any such
excess shall be disregarded for purposes of determining the Borrowing Base);
(iii)the aggregate Borrowing Base Value of all Non-Cash Flow Credit Tenant Lease
Assets shall not exceed 5% of the Borrowing Base at any one time (and any such
excess shall be disregarded for purposes of determining the Borrowing Base);
(iv)the aggregate Borrowing Base Value of all Limited Term Credit Tenant Lease
Assets, shall not exceed $50,000,000 at any one time; and



- 4 -

--------------------------------------------------------------------------------




(v)the aggregate Borrowing Base Value of (x) each Credit Tenant Lease Asset
(i) with a vacancy rate greater than 20% or (ii) with a weighted average
remaining lease term of less than two (2) years in respect of the underlying
leases with respect to such Credit Tenant Lease Asset as of such date of
determination or (y) each Borrowing Base Asset with respect to hospitality and
healthcare related stabilized assets shall not, in the aggregate for all such
assets described in the foregoing clauses (x) and (y), exceed 35% of the
Borrowing Base at such date of determination (and any such excess shall be
disregarded for purposes of determining the Borrowing Base); provided that at
all times there shall be no less than ten (10) assets included as Borrowing Base
Assets.
“Borrowing Base Assets” means, as of any date of determination, the Eligible
Loan Assets and Eligible Credit Tenant Lease Assets constituting Collateral and
Covered Assets and included in the Borrowing Base Certificate delivered on the
Closing Date pursuant to Section 3.1(o) and, thereafter, pursuant to Section
5.1(i).
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a senior financial officer of the Borrower, in
substantially the form of Exhibit B.
“Borrowing Base Value” means, with respect to any Borrowing Base Asset as of any
date of determination, the product of (x) the Applicable Advance Rate for such
Borrowing Base Asset as of such date and, (y) the Designated Valuation Amount of
such Borrowing Base Asset as of such date; provided that, the Borrowing Base
Value of any Borrowing Base Asset shall be recalculated upon a material
amendment or extension of the underlying lease or loan of such Borrowing Base
Asset, or the execution of a new lease or loan with respect thereto and
reflected in an updated BPO or subsequent Monthly Certificate or Borrowing Base
Certificate, in each case delivered pursuant to Section 5.1.
“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Banks to make Loans hereunder.
“BPO” means as to any Borrowing Base Asset, a broker’s price opinion, determined
in accordance with standard market practices and upon reasonable assumptions,
with respect to such Borrowing Base Asset provided by a BPO Broker.
“BPO Broker” shall mean HFF, Inc. and its affiliates, or such other broker
reasonably acceptable to the Borrower and the Administrative Agent.
“BPO Value” means, as to any Borrowing Base Asset on any date of determination,
the valuation of such Borrowing Base Asset at the time of inclusion thereof in
the Borrowing Base as determined by the most recent BPO delivered in accordance
with Section 5.1(k) with respect to such Borrowing Base Asset as of such date of
determination; if the BPO Value of any Borrowing Base Asset is on any date of
determination more than 100% of the Book Value of such Borrowing Base Asset, the
BPO Value of such Borrowing Base Asset shall be the lower of such BPO Value and
110% of such Book Value.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.
“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.



- 5 -

--------------------------------------------------------------------------------




“Cash or Cash Equivalents” means (a) cash; (b) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (c) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services acceptable to the Administrative
Agent); (d) commercial paper (foreign and domestic) or master notes, other than
commercial paper or master notes issued by the Borrower or any of its
Affiliates, and, at the time of acquisition, having a long-term rating of at
least A or the equivalent from S&P, Moody’s or Fitch and having a short-term
rating of at least A-1, P-1 and F-1 from S&P, Moody’s and Fitch, respectively
(or, if at any time neither S&P nor Moody’s nor Fitch shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to the Administrative Agent); (e) domestic and
foreign certificates of deposit or domestic time deposits or foreign deposits or
bankers’ acceptances (foreign or domestic) in Dollars that are issued by a bank
(I) which has, at the time of acquisition, a long-term rating of at least A or
the equivalent from S&P, Moody’s or Fitch and (II) if a domestic bank, which is
a member of the Federal Deposit Insurance Corporation; (f) overnight securities
repurchase agreements, or reverse repurchase agreements secured by any of the
foregoing types of securities or debt instruments, provided that the collateral
supporting such repurchase agreements shall have a value not less than 101% of
the principal amount of the repurchase agreement plus accrued interest; and (g)
money market funds invested in investments substantially all of which consist of
the items described in clauses (a) through (f) foregoing.
“Change of Control” means the occurrence of the event or events set forth in
Section 6.1(i) or Section 6.1(j).
“Closing Date” means the date on which the conditions set forth in Section 3.1
shall have been satisfied to the satisfaction of the Administrative Agent.
“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” means, at any time, all of the assets of the Borrower upon which a
Lien is purported to be created by the Collateral Documents. As the context may
require, “Collateral” also refers to Covered Assets. For the avoidance of doubt,
no Excluded Asset shall constitute Collateral or a Covered Asset.
“Collateral and Covered Assets List” means the list of Collateral and Covered
Assets as of the Closing Date and set forth on Schedule 1.1B as such list may be
modified from time to time.
“Collateral Documents” means the Security Agreement, the Affiliate Subordination
Agreement, the Negative Pledge Agreement and all other similar agreements and
security documents hereafter delivered to the Administrative Agent granting a
Lien on any property of the Borrower or a Covered Subsidiary to secure the
obligations and liabilities of the Borrower under any Loan Document or providing
rights and remedies in respect of the Collateral and the Covered Assets.
“Commitment” means with respect to each Bank (x) prior to the Revolving
Termination Date, the obligation of such Bank to make Revolving Loans in an
aggregate principal amount not to exceed the amount set forth on Schedule 1.1A
next to the name of such Bank under the heading



- 6 -

--------------------------------------------------------------------------------




“Commitment” or in the Assignment and Assumption pursuant to which such Bank
became a party hereto and (y) on Revolving Termination Date, subject to Section
2.2 and Section 3.3, the obligation of such Bank to convert all outstanding
Revolving Loans made by such Bank as of such date into an equal principal amount
of Term Loans and to extend the Maturity Date. The initial amount of the Total
Commitments is $250,000,000.
“Commitment Fee Rate” means, for any day, 0.50% per annum; provided, that on and
after the date of delivery of the financial statements and certificates required
by Section 5.1 for the first full fiscal quarter of the Borrower after the
Closing Date, the Commitment Fee Rate will be (a) 0.375% per annum for each
fiscal quarter of the Borrower during which the Average Utilization is greater
than 50.0% and (b) 0.50% per annum for each fiscal quarter of the Borrower
during which the Average Utilization is equal to or less than 50.0%. Changes in
the Commitment Fee Rate resulting from changes in Average Utilization shall
become effective on the date of delivery of the relevant quarterly financial
statements required by Section 5.1, beginning with the date of delivery pursuant
to Section 5.1 of financial statements covering the first full fiscal quarter of
the Borrower after the Closing Date, and shall remain in effect until the next
change to be effected pursuant to this sentence.
“Consolidated Cash Flow” means as of any date of determination, for the period
of four fiscal quarters ended on such date of determination on a consolidated
basis in accordance with GAAP, the sum, without duplication, of (a) cash flows
from operating activities of the Borrower and its Consolidated Subsidiaries for
such period, plus (b) repayments and collections of loans, plus (c) net proceeds
from the sale/monetization of loans, real estate and other investments of the
Borrower and its Consolidated Subsidiaries for such period, plus (d)
distributions from other investments of the Borrower and its Consolidated
Subsidiaries for such period, plus (e) cash interest payments paid on debt of
the Borrower and its Consolidated Subsidiaries for such period, plus (f) Taxes
paid in Cash by the Borrower and its Consolidated Subsidiaries for such period,
in each case as reflected in the Borrower’s consolidated statements of cash flow
for such period in the form delivered pursuant to Section 5.1(a) and (b).
“Consolidated Coverage Ratio” means, for each date of determination set forth in
Section 5.9(a), the ratio of (a) Consolidated Cash Flow as of such date of
determination to (b) Consolidated Fixed Charges as of such date of
determination.
“Consolidated Fixed Charges” means as of any date of determination, for the
period of four fiscal quarters ended on such date of determination, the sum of
(a) the total cash interest expense (including imputed interest expense
attributable to Capital Leases) of the Borrower and its Consolidated
Subsidiaries on all outstanding Indebtedness of the Borrower and its
Consolidated Subsidiaries for such period (assuming for purposes of determining
such interest expense that the Total Commitments have been fully Borrowed
hereunder during such period) determined in accordance with GAAP and (b) total
cash dividends on preferred units payable by the Borrower during such period.
“Consolidated Subsidiary” means at any date (i) any Covered Subsidiary and (ii)
any other Subsidiary or other entity which is consolidated with the Borrower in
accordance with GAAP.
“Consolidated Tangible Net Worth” means, at any time, the tangible net worth of
the Borrower, on a consolidated basis, determined in accordance with GAAP.
“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP which is not otherwise Indebtedness, and
(ii) any obligation required to be disclosed in accordance with GAAP in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any Non-Recourse Indebtedness, lease, dividend or other obligation
including guarantees of completion and



- 7 -

--------------------------------------------------------------------------------




guarantees of representations and warranties, provided, however, Contingent
Obligations shall not include contractual indemnities (including, without
limitation, any indemnity or price-adjustment provision relating to the purchase
or sale of securities or other assets) and guarantees of non-monetary
obligations (other than as described above) which have not yet been called on or
quantified, of such Person or of any other Person. The amount of any Contingent
Obligation described in clause (ii) shall be deemed to be (a) with respect to a
guaranty of interest or interest and principal, or operating income guaranty,
the Net Present Value of the sum of all payments required to be made thereunder
(which in the case of an operating income guaranty shall be deemed to be equal
to the debt service for the note secured thereby), through (i) in the case of an
interest or interest and principal guaranty, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the Borrower required to be delivered
pursuant to Section 5.1 hereof. Notwithstanding anything contained herein to the
contrary, guarantees of completion shall not be deemed to be Contingent
Obligations unless and until a claim for payment or performance has been made
thereunder, at which time any such guaranty of completion shall be deemed to be
a Contingent Obligation in an amount equal to any such claim. All matters
constituting “Contingent Obligations” shall be calculated without duplication.
“Conversion Notice” has the meaning set forth in Section 2.2(a).
“Covered Assets” means, as of any date of determination, (a) the Loan Assets and
the Credit Tenant Lease Assets directly owned by a Pledged Subsidiary and (b)
interests in a Pledged Subsidiary owned by the Borrower, in each case listed on
the Collateral and Covered Asset List.
“Covered Party” means (i) the Borrower and (ii) each Covered Subsidiary.
“Covered Subsidiary” means each (i) Pledged Subsidiary and (ii) Subsidiary of a
Pledged Subsidiary.
“Credit Ratings” means the Borrower’s corporate rating assigned by the Rating
Agencies.
“Credit Tenant Lease Asset” means (a) for any such assets initially included in
the Borrowing Base on the Closing Date, a property owned by the Covered
Subsidiaries and identified on the Collateral and Covered Assets List on the
Closing Date as a credit tenant lease asset, or (b) for any assets added to the
Borrowing Base after the Closing Date, a property owned by a Pledged Subsidiary
which is (i) leased to a governmental entity, (ii) leased to a tenant (or
guaranteed by a Person) with an Investment Grade Rating, (iii) a property which,
if unavailable to a tenant, would materially impair the continued operation of
such tenant, including without limitation, a headquarters facility, distribution
center, manufacturing facility, or a pool or class of multiple properties leased
under a blanket lease or (iv) identified by the Borrower as a credit tenant
lease asset in the ordinary course of business and consistent with its past
practices.
“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.
“Default Rate” has the meaning set forth in Section 2.7(c).



- 8 -

--------------------------------------------------------------------------------




“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
or (ii) pay over to the Administrative Agent or the other Banks any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Bank notifies the Administrative Agent in writing that such failure is the
result of such Bank’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent and the other Banks in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Bank’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a the Administrative Agent
or applicable Bank, acting in good faith, to provide a certification in writing
from an authorized officer of such Bank that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement, provided that such Bank shall cease to be a Defaulting
Bank pursuant to this clause (c) upon the Administrative Agent or the applicable
Bank’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.
“Designated Valuation Amount” means, as of any date of determination, as to any
single asset included as a Borrowing Base Asset, the BPO Value of such Borrowing
Base Asset as of such date of determination; provided that:
(i)if there is a write-down with respect to the Book Value of such asset or a
specific reserve is taken with respect to such asset, the Designated Valuation
Amount of such asset shall be the lesser of (x) the Book Value of such asset,
after giving effect to such write-down or asset specific reserve, and (y) the
BPO Value of such asset, after giving effect to such write-down and asset
specific reserve;
(ii)the Designated Valuation Amount of a Loan Asset shall be the lesser of (x)
the Book Value of such Loan Asset adjusted (but, in no event below zero) to
reflect principal payments actually paid or prepaid on account of such Loan
Assets as reflected on the most recent Monthly Certificate and (y) the BPO Value
of such Loan Asset adjusted (but, in no event below zero) to reflect principal
payments actually paid or prepaid on account of such Loan Assets as reflected on
the most recent Monthly Certificate;
(iii)the Designated Valuation Amount of a Loan Asset that is included as a
Borrowing Base Asset after the Closing Date and for which the Look-Through LTV
is greater than 70% as of such date shall be reduced such that the Look-Through
LTV is not greater than 70% after giving effect to such reduction;
(iv)the Designated Valuation Amount of a Borrowing Base Asset during the 90-day
grace period during which a BPO is required to be delivered pursuant to Section
5.1(k) shall be the Book Value until such BPO is delivered in accordance with
Section 5.1(k); provided that, the Designated Valuation Amount of a Borrowing
Base Asset for which a BPO has not be delivered within the 90-day period
required by Section 5.1(k) shall be zero;
(v)the Designated Valuation Amount of a Loan Asset that becomes a Non-Performing
Loan Assets shall be zero; and



- 9 -

--------------------------------------------------------------------------------




(vi)the Designated Valuation Amount of any Borrowing Base Asset that is subject
to a Lien that is not a Permitted Lien shall be zero;
“Dollars” and “$” means the lawful money of the United States.
“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.
“Eligible Credit Tenant Lease Asset” means the Credit Tenant Lease Assets,
provided that:
(a)such Credit Tenant Lease Asset shall (i) as to any Credit Tenant Lease Asset
added as a Covered Asset after the Closing Date, be wholly-owned by a Pledged
Subsidiary and the underlying real property in respect of such Credit Tenant
Lease Asset shall be owned in fee simple by such Pledged Subsidiary, (ii) have a
vacancy rate of less than 20% as of the date such Credit Tenant Lease Asset is
added as a Borrowing Base Asset, and (iii) as to any Credit Tenant Lease Asset
added as a Covered Asset after the Closing Date, have one or more leases with a
weighted average remaining lease term of not less than five (5) years as of the
date such Credit Tenant Lease Asset is added as a Borrowing Base Asset;
(b)the real property underlying any such Credit Tenant Lease Asset shall not be
subject to a Mortgage and
(c)such Credit Tenant Lease Asset shall have been added to the Covered Assets in
accordance with Section 2.18.
“Eligible Loan Assets” means the Loan Assets of any Pledged Subsidiary,
including without limitation, Loan Assets with respect to hospitality and
healthcare related stabilized assets, provided that:
(d)any such Loan Asset shall be wholly-owned by a Pledged Subsidiary;
(e)any such Loan Asset shall not be in respect of undeveloped land or
transitional properties, or constitute construction and development loans;
(f)any such Loan Asset shall not be contractually or structurally junior to or
pari passu with any other loans, or secured by Mortgages that are junior to or
pari passu with the Mortgages securing other loans encumbering shared
collateral, unless such senior or pari passu loan is also a Borrowing Base
Asset; and
(g)such Loan Assets shall have been added to the Covered Assets in accordance
with Section 2.18.
“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by the
Borrower and, as a result of the ownership of such equity interest, the Borrower
may become subject to liability for Environmental Claims against such
partnership, joint venture, trust or corporation (or the property thereof).  



- 10 -

--------------------------------------------------------------------------------




“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting,
directly or indirectly, from (i) the presence, or release into the environment,
of any Materials of Environmental Concern at any location, whether or not owned
by such Person or (ii) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.  
“Environmental Laws” means any and all federal, state, and local statutes, laws
(including common law), judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
licenses, agreements and other governmental restrictions relating to protection
of the environment or of human health or safety (as affected by exposure to
harmful or deleterious substances).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Borrower, any Subsidiary, and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an “affiliated service
group” which, together with the Borrower, or any Subsidiary, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.
Any former member of the ERISA Group shall continue to be considered a member of
the ERISA Group within the meaning of this definition with respect to the period
such entity was a member of the ERISA Group.
“Eurocurrency Reserve Percentage” means, for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Federal Reserve Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
“Eurodollar Borrowing” has the meaning set forth in Section 1.3.
“Eurodollar Business Day” means any Business Day on which banks are open for
dealings in deposits in Dollars in the London interbank market.
“Eurodollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Eurodollar Lending Office by notice to the Borrower
and the Administrative Agent.  
“Eurodollar Loan” means a Loan in Dollars, the interest on which is calculated
by reference to the Eurodollar Rate, made or to be made by a Bank in accordance
with the applicable Notice of Borrowing.
“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:



- 11 -

--------------------------------------------------------------------------------




Base Eurodollar Rate
1.00 - Eurocurrency Reserve Percentage

“Event of Default” has the meaning set forth in Section 6.1.
“Excluded Assets” means the assets owned by the Covered Subsidiaries as of the
Closing Date identified on Schedule 1.1D, none of which shall be included as a
Borrowing Base Asset or constitute a Covered Asset.
“Facility Collateral Cash Flow” means, for any date of determination, the
regularly scheduled amortization, interest and rent income from the Borrowing
Base Assets included in the Borrowing Base as of the date of determination for
the period of four fiscal quarters ended as of such date of determination;
provided that, with respect to any Credit Tenant Lease Asset that was added as a
Borrowing Base Asset since the end of such period and that has a lease term that
begins on or after such date of determination, the Facility Collateral Cash Flow
with respect to such Borrowing Base Asset shall equal, on a pro forma basis, the
projected rental income therefrom for the period of four fiscal quarters
commencing on such date of determination (or for each date of determination for
the subsequent three quarters, for the three quarter, two quarter and one
quarter period, respectively, after such date of determination).
“Facility Collateral Coverage Ratio” means, for each date of determination set
forth in Section 5.9(b), the ratio of (a) Facility Collateral Cash Flow as of
such date of determination to (b) Facility Interest Expense as of such date of
determination.
“Facility Interest Expense” means, for any date of determination, the total cash
interest expense (including Commitment Fees) of the Borrower payable with
respect to the Loans for the period of four fiscal quarters ended as of such
date of determination (assuming for purposes of determining such interest
expense that the Total Commitments have been fully Borrowed hereunder during
such period) determined in accordance with GAAP.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it; provided that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.
“Payment Date” means (a) the first Business Day of each January, April, July and
October and (b) the last day of the Revolving Commitment Period.
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower.



- 12 -

--------------------------------------------------------------------------------




“Fitch” means Fitch Investor Services, Inc., or any successor thereto.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 5.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1(a). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Banks, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time, or (ii) all Eurodollar Loans
having the same Interest Period at such time; provided that, if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to Section
8.2 or Section 8.5, such Loan shall be included in the same Group or Groups of
Loans from time to time as it would have been in if it had not been so converted
or made.
“Indebtedness” as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (i) for borrowed money (including construction loans) or evidenced by
debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) under profit
payment agreements or in respect of obligations to redeem, repurchase or
exchange any Securities of such Person or to pay dividends in respect of any
stock, (iii) with respect to letters of credit issued for such Person’s account,
(iv) to pay the deferred purchase price of property or services, except accounts
payable and accrued expenses arising in the ordinary course of business, (v) in
respect of Capital Leases, (vi) which are Contingent Obligations or (vii) under
warranties and indemnities; (b) all indebtedness, obligations or other
liabilities of such Person or others secured by a Lien on any property of such
Person, whether or not such indebtedness, obligations or liabilities are assumed
by such Person, all as of such time (provided that the value of such
indebtedness, obligations or liabilities shall be limited to the lesser of (x)
the amount of such indebtedness, obligations or liabilities assumed by such
Person and (y) the undepreciated book value of the property subject to such
Lien, determined in accordance with GAAP, and less any impairment charge; (c)
all indebtedness, obligations or other liabilities of such Person in respect of
Interest Rate Contracts and foreign exchange contracts, net of liabilities owed
to such Person by the counterparties thereon; (d) all preferred stock subject
(upon the occurrence of any contingency or otherwise) to mandatory redemption;
and (e) all contingent contractual obligations with respect to any of the
foregoing.
“Indemnitee” has the meaning set forth in Section 9.3(b).



- 13 -

--------------------------------------------------------------------------------




“Insolvency” means with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.
“Interest Period” means, with respect to each Eurodollar Borrowing, the period
commencing on the date of such Borrowing specified in the Notice of Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending 1, 2, 3 or 6 months (or, if available to all Banks, one week) thereafter
as the Borrower may elect in the applicable Notice of Interest Rate Election;
provided, that:
(a)    any Interest Period which would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Eurodollar Business Day;
(b)    any Interest Period which begins on the last Eurodollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Eurodollar Business Day of a calendar month; and
(c)    no Interest Period may end later than the Maturity Date.
“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.
“Investment Affiliate” means any joint venture or Subsidiary, whose financial
results are not consolidated under GAAP with the financial results of the
Borrower on the consolidated financial statements of the Borrower.
“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt of BBB- or better from S&P or of Baa3 or better from Moody’s. In
the event that the Borrower receives Credit Ratings from S&P and Moody’s, and
such Credit Ratings are not equivalent, the lower of such two (2) Credit Ratings
shall be used to determine whether an Investment Grade Rating was achieved.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset. For the purposes of this Agreement, the Borrower or any
Consolidated Subsidiary shall be deemed to own subject to a Lien any asset which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Limited Term Credit Tenant Lease Asset” means a Credit Tenant Lease Asset that
is added as a Borrowing Base Asset after the Closing Date and for which the
weighted average remaining lease term is greater than five (5) years but less
than eight (8) years from the date such Credit Tenant Lease Asset is added.
“Loan” means the Revolving Loans until such time that such Loans are converted
into Term Loans pursuant to Section 2.2 and Section 3.3 and the Term Loans.
“Loan Assets” means senior or subordinated loans that may be either fixed or
variable rate, including, without limitation, first mortgages, second mortgages,
mezzanine loans, repurchase



- 14 -

--------------------------------------------------------------------------------




agreements, participations in loans, interim facilities, corporate loans, debt
securities, “B” notes and collateralized mortgage-backed securities.
“Loan Documents” means this Agreement, any Notes and each Collateral Document.
“Look-Through LTV” means, as to any Loan Asset as of any determination date, the
ratio of (x) the sum of the principal amount of such Loan Asset (including all
capitalized interest) plus the outstanding principal amount of all other loans
(including all capitalized interest) that are pari passu or senior in right of
payment (whether structurally or contractually) to such Loan Asset, or that are
secured by pari passu or senior Mortgages with respect to common collateral to
(y) the value of the common collateral as determined in good faith by the
Borrower in accordance with its customary underwriting standards consistently
applied at the end of the most recently ended fiscal quarter as of such date of
determination in accordance with GAAP, consistently applied.
“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely impair (i) the ability of the Covered Parties, taken as
a whole, to perform their respective obligations under the Loan Documents, or
(ii) the ability of the Administrative Agent or the Banks to enforce the Loan
Documents.
“Material Default” means (i) any Payment Default, (ii) any Default resulting
from the Borrower’s failure to be in compliance with any covenant contained in
Section 5.1(a), (b), (c) , (d)(i) (provided that the officer of the Borrower
that, in such case, has obtained knowledge of the applicable Default or Event of
Default is any of the president, chief executive officer, chief financial
officer or chief operating officer of the Borrower or any officer performing the
customary duties of any such position), (i), (j) or (k), 5.8, 5.9, 5.10, 5.11,
5.15 or 5.18 or (iii) any other material Default as to which the Borrower shall
have received written notice.
“Materials of Environmental Concern” means and includes any pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products, and any other substances regulated pursuant
to, or that could give rise to liability under, Environmental Law.
“Maturity Date” means the date when all Obligations hereunder shall be due and
payable, which shall be the Revolving Termination Date or, if the Revolving
Loans are converted into Terms Loans subject to Sections 2.2 and 3.3, the Term
Loan Maturity Date, unless in either case otherwise accelerated pursuant to the
terms hereof.
“Monthly Certificate” has the meaning set forth in Section 5.1(j).
“Moody’s” means Moody’s Investors Services, Inc. or any successor thereto.
“Mortgage” means a mortgage, deed of trust, deed to secured debt or similar
security interest.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has at
any time after September 25, 1980 made contributions or has been required to
make contributions (for these purposes any Person which ceased to be a member of
the ERISA Group after September 25, 1980 will be treated as a member of the
ERISA Group).



- 15 -

--------------------------------------------------------------------------------




“Negative Pledge Agreement” means the Negative Pledge Agreement, dated the date
hereof, among the Covered Subsidiaries and the Administrative Agent,
substantially in the form of Exhibit C, as the same may be amended, modified or
supplemented from time to time.
“Net Present Value” means, as to a specified or ascertainable Dollar amount, the
present value, as of the date of calculation of any such amount using a discount
rate equal to the Base Rate in effect as of the date of such calculation.
“Non-Cash Flow Credit Tenant Lease Asset” means, as of any date of
determination, a Credit Tenant Lease Asset for which no income is being
generated as of such date of determination and no income has been generated for
a period of six months or longer as of such date of determination.
“Non-Excluded Taxes” has the meaning set forth in Section 8.4(a).
“Non-Performing Loan Assets” means any Loan Asset classified as non-performing
in accordance with the Borrower’s internal procedures, consistent with past
practice.
“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or (ii)
for all purposes other than Section 6.1(e) hereof, any Subsidiary (provided that
if a Subsidiary is a partnership, there is no recourse to the Borrower as a
general partner of such partnership); provided that if any portion of
Indebtedness is so limited, then such portion shall constitute Non-Recourse
Indebtedness and only the remainder of such Indebtedness shall constitute
Recourse Debt; provided, further, however, that personal recourse of the
Borrower for any such Indebtedness for fraud, misrepresentation, misapplication
of cash, waste, Environmental Claims and liabilities and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financing of
real estate shall not, by itself, prevent such Indebtedness from being
characterized as Non-Recourse Indebtedness.
“Notes” means any promissory notes of the Borrower, substantially in the form of
Exhibit D hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.
“Notice of Borrowing” means a notice from the Borrower in accordance with
Section 2.3 and substantially in the form attached of Exhibit E.
“Notice of Interest Rate Election” has the meaning set forth in Section 2.6.
“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower (including interest accruing after
the maturity of the Loans and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), from time to time owing
to the Administrative Agent, any other Agent or any Bank under or in connection
with the Loans under this Agreement or any other Loan Document.
“Other Taxes” has the meaning set forth in Section 8.4(b).
“Parent” means, with respect to any Bank, any Person controlling such Bank.
“Participant” has the meaning set forth in Section 9.6(b).



- 16 -

--------------------------------------------------------------------------------




“Participant Register” has the meaning set forth in Section 9.6(b).
“Patriot Act” has the meaning set forth in Section 9.15.
“Payment Date” means (a) the first Business Day of each January, April, July and
October and (b) the last day of the Revolving Commitment Period.
“Payment Default” means any Default resulting from the Borrower’s failure to pay
any principal of any Loan hereunder, including any mandatory prepayment
hereunder, or any interest due on any Loan or any fees or other amount payable
hereunder.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Liens” means:
(a)    Liens for Taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted in accordance with the terms
hereof;
(b)    statutory liens of carriers, warehousemen, mechanics, materialmen and
other similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than ninety (90) days delinquent or which are being
contested in good faith in accordance with the terms hereof;
(c)    utility deposits and other deposits or pledges to secure the performance
of bids, trade contracts (other than for borrowed money), leases, purchase
contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
(d)    easements (including reciprocal easement agreements and utility
agreements), rights-of-way, zoning restrictions, other covenants, reservations,
encroachments, leases, licenses or similar charges or encumbrances (whether or
not recorded) and all other items listed on any Schedule B to the Borrower’s
owner’s title insurance policies, except in connection with any Indebtedness,
for any of the Borrower’s Real Property Assets, so long as the foregoing do not
interfere in any material respect with the use or ordinary conduct of the
business of the Borrower and do not diminish in any material respect the value
of the property to which such Permitted Lien is attached;
(e)    (I) Liens and judgments which have been or will be bonded (and the Lien
on any cash or securities serving as security for such bond) or released of
record within forty-five (45) days after the date such Lien or judgment is
entered or filed against the Borrower, or any other Covered Party, or (II) Liens
which are being contested in good faith by appropriate proceedings for review
and in respect of which there shall have been secured a subsisting stay of
execution pending such appeal or proceedings and as to which the subject asset
is not at risk of forfeiture; and
(f)    Liens created pursuant to the Collateral Documents in favor of the
Administrative Agent for the benefit of the Secured Parties.



- 17 -

--------------------------------------------------------------------------------




“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including,
without limitation, a government or political subdivision or an agency or
instrumentality thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group, (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group or (iii) to which any member of the ERISA Group has
had liability within the previous five years.
“Pledged Subsidiary” means any Subsidiary of the Borrower the equity or other
interests in which constitute Collateral pledged pursuant to the Collateral
Documents and that owns, directly or indirectly, Covered Assets or any other
Subsidiary that owns, directly or indirectly, Covered Assets.
“Prime Rate” the rate of interest per annum publicly announced from time to time
by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office
in New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMorgan Chase Bank, N.A. in connection with extensions of
credit to debtors).
“Pro Rata Share” means, for any Bank at any time, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Bank’s
Commitment and the denominator of which shall be the Total Commitments.
“Projections” means the projected cash flows of the Borrower and its
Consolidated Subsidiaries, substantially in the form of Exhibit F hereto.
“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned by such
Person.
“Rating Agencies” means, collectively, S&P and Moody’s.
“Real Property Assets” means as to any Person as of any time, the real property
assets (including, without limitation, interests in participating mortgages in
which such Person’s interest therein is characterized as equity according to
GAAP) owned directly or indirectly by such Person at such time.
“Recourse Debt” means Indebtedness other than Non-Recourse Indebtedness.
“REIT” means a real estate investment trust, as defined under Section 856 of the
Code.
“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Required Banks” means at any time Banks having or holding more than 50% of (i)
prior to the conversion of the Revolving Loans into Term Loans in accordance
with Section 2.2 and Section 3.3, the aggregate amount of the Total Commitments
then in effect, and (ii) on or after such conversion, or any termination of the
Total Commitments, the aggregate unpaid principal amount of the Loans then
outstanding hereunder.



- 18 -

--------------------------------------------------------------------------------




“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Termination Date.
“Revolving Loans” has the meaning set forth in Section 2.1(a).
“Revolving Termination Date” means March 27, 2018.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Secured Parties” has the meaning set forth in the Security Agreement.
“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, and shall include Indebtedness which
would be required to be included on the liabilities side of the balance sheet of
the Borrower in accordance with GAAP, but shall not include any Cash or Cash
Equivalents or any evidence of the Obligations.
“Security Agreement” means the Security Agreement, dated the date hereof, made
by the Borrower in favor of the Administrative Agent, substantially in the form
of Exhibit G, as the same may be amended, modified or supplemented from time to
time.
“Solvent” means that, when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives



- 19 -

--------------------------------------------------------------------------------




rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
“Subsidiary” means any corporation, trust or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower.
“Super Majority Banks” means at any time Banks having or holding more than 66
2/3% of (i) prior to the conversion of the Revolving Loans into Term Loans in
accordance with Section 2.2 and Section 3.3, the aggregate amount of the Total
Commitments then in effect, and (ii) on or after such conversion or any
termination of the Total Commitments, if applicable, the aggregate unpaid
principal amount of the Loans then outstanding hereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Maturity Date” means March 27, 2019.
“Term Loans” has the meaning set forth in Section 2.2(a).
“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in Section
4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group from a
Multiemployer Plan during a plan year in which it is a “substantial employer”
(as defined in Section 4001(a)(2) of ERISA), or the incurrence of liability by
any member of the ERISA Group under Section 4064 of ERISA upon the termination
of a Multiemployer Plan, (iii) the filing of a notice of intent to terminate any
Plan under Section 4041 of ERISA, other than in a standard termination within
the meaning of Section 4041 of ERISA, or the treatment of a Plan amendment as a
distress termination under Section 4041 of ERISA, (iv) the institution by the
PBGC of proceedings to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or cause a trustee to be appointed
to administer, any Plan, (v) any failure to make by its due date any required
installment under Section 430(j) of the Code with respect to any Plan, any
failure by the Borrower or any member of the ERISA Group to make any required
contribution to any Multiemployer Plan, or any failure to satisfy the minimum
funding standards (within the meaning of Section 302 of ERISA or Section 412 of
the Code), whether or not waived, shall exist with respect to any Plan, any Lien
in favor of the PBGC, a Plan, or a Multiemployer Plan shall arise on the assets
of the Borrower or any member of the ERISA Group, or there shall be any
determination that any Plan is or is expected to be in “at risk” status (within
the meaning of Section 430 of the Code or Section 303 of ERISA), (vi) ) the
Borrower or any member of the ERISA Group shall, or in the reasonable opinion of
the Required Banks is likely to, incur any liability in connection with a
withdrawal from any Plan in which it was a substantial employer, or the
withdrawal from, termination, Insolvency or Reorganization of, or “endangered”
or “critical” status (within the meaning of Section 432 of the Code or Section
305 of ERISA) of, a Multiemployer Plan, (vi) a proceeding shall be instituted by
a fiduciary of any Multiemployer Plan against any member of the ERISA Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter, (vii) the provision by the
administrator of any Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA, (viii) the withdrawal by the Borrower or any member of the
ERISA Group from any Plan with two or more contributing sponsors or the
termination of any such Plan resulting in liability to any member of the ERISA
Group pursuant to Section 4063 or 4064 of ERISA, (ix) receipt from the Internal
Revenue Service of notice of the failure of any Plan (or any other employee
benefit plan



- 20 -

--------------------------------------------------------------------------------




sponsored by the Borrower or any of its Subsidiaries which is intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any such employee benefit plan to qualify for exemption from taxation
under Section 501(a) of the Internal Revenue Code or (x) any other event or
condition that might reasonably constitute grounds for the termination of, or
the appointment of a trustee to administer, any Plan or the imposition of any
liability or encumbrance or Lien on the Real Property Assets or any member of
the ERISA Group under ERISA or the Code.
“Total Commitments” means at any time, the aggregate amount of the Commitments
then in effect.
“Total Revolving Loans” means at any time, the aggregate amount of the Revolving
Loans outstanding at such time.
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.
“United States” means the United States of America, including the fifty states
and the District of Columbia.
“Weighted Average CTL Lease Term” means, as of any date of determination, the
weighted average remaining lease term as of such date of determination for all
Credit Tenant Lease Assets that are Borrowing Base Assets as of such date based
on the Borrowing Base Value of such Credit Tenant Lease Assets.
Section 1.2.Accounting Terms and Determinations. As used herein and in the other
Loan Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, accounting terms relating to to the Borrower and its
Consolidated Subsidairies not defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP (provided that all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein.
Section 1.3.Types of Borrowings. The term “Borrowing” denotes the aggregation of
Loans of one or more Banks to be made to the Borrower pursuant to Article II on
the applicable Borrowing Date, all of which Loans are of the same type (subject
to Article VIII) and, except in the case of Base Rate Loans, have the same
Interest Period.
ARTICLE II
THE LOANS
Section 2.1.Revolving Commitments . (a) Each Bank severally agrees, on the terms
and conditions set forth in this Agreement, to make revolving credit loans
(“Revolving Loans”) in Dollars to the Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which would not result in either (i) the Revolving Loans of such



- 21 -

--------------------------------------------------------------------------------




Bank exceeding the amount of such Bank’s Commitment or (ii) the Total Revolving
Loans exceeding the lesser of (x) the Total Commitments and (y) the Borrowing
Base. During the Revolving Commitment Period the Borrower may use the
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.
(b)The Revolving Loans may from time to time be (i) Eurodollar Loans or (ii)
Base Rate Loans or (iii) a combination thereof, as determined by the Borrower
and notified to the Administrative Agent in accordance with Section 2.3 and
Section 2.5.
(c)The Revolving Commitments shall terminate, and, subject to the right of the
Borrower set forth in Section 2.2 and the conditions set forth in Section 3.3,
the Borrower shall repay all outstanding Revolving Loans, on the Revolving
Termination Date.
Section 2.2.Term Commitments. (a) The Borrower may request that all Revolving
Loans outstanding on the Revolving Termination Date be converted into an equal
principal amount of term loans (“Term Loans”) on the Revolving Termination Date
by delivering the Administrative Agent notice of such conversion no later than
10:00 a.m. five (5) Business Days prior to the Revolving Termination Date (the
“Conversion Notice”).
(b)In the event that Administrative Agent receives a timely Conversion Notice,
each Bank severally agrees, on the terms and conditions set forth in this
Agreement and without further action by any of the Banks, to convert such Bank’s
outstanding Revolving Loans into an equal principal amount of Term Loans on the
Revolving Termination Date and to extend the Maturity Date from the Revolving
Termination Date to the Term Loan Maturity Date.
(c)The Term Loans may from time to time be (i) Eurodollar Loans or (ii) Base
Rate Loans or (iii) a combination thereof, as determined by the Borrower and
notified to the Administrative Agent in accordance with Section 2.3 and Section
2.5
(d)The Term Loans shall be repaid in equal quarterly installments of 25% of the
original principal amount of Term Loans, payable at the end of each calendar
quarter, commencing with the first such quarter ending after the Revolving
Termination Date with the last such payment payable on the Term Loan Maturity
Date.
Section 2.3. Procedures for Revolving Loan Borrowing. (a)  The Borrower may
borrow under the Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent a
Notice of Borrowing (which Notice of Borrowing must be received by the
Administrative Agent prior to 10:00 a.m., New York City time, one (1) Business
Day (in the case of Base Rate Loans) and three (3) Eurodollar Business Days’
notice (in the case of Eurodollar Loans) prior to the requested Borrowing Date)
requesting that the Banks make the Loans on the requested Borrowing Date and
specifying:
(i)the amount of Revolving Loans to be borrowed;
(ii)the requested Borrowing Date;
(iii)whether the Revolving Loans comprising such Borrowing are to be Base Rate
Loans or Eurodollar Loans;
(iv)in the case of a Eurodollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period;



- 22 -

--------------------------------------------------------------------------------




(v)payment instructions for delivery of such Borrowing; and
(vi)that no Default or Event of Default has occurred or is continuing.
(b)Each Borrowing of Revolving Loans shall be in an amount equal to (x) in the
case of Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.
Section 2.4.Notice to Banks; Funding of Revolving Loans.
(a)Upon receipt of a Notice of Borrowing from the Borrower in accordance with
Section 2.3 hereof, the Administrative Agent shall, on the date such Notice of
Borrowing is received by the Administrative Agent, notify each applicable Bank
of the contents thereof and of such Bank’s Pro Rata Share of such Borrowing and
of the interest rate applicable thereto and such Notice of Borrowing shall not
thereafter be revocable by the Borrower, unless the Borrower shall pay any
applicable expenses pursuant to Section 2.14.
(b)Not later than 12:00 p.m. (New York City time) on the requested Borrowing
Date, each Bank shall (except as provided in subsection (c) of this Section 2.4)
make available its Pro Rata Share of such Borrowing in Federal funds immediately
available in New York, New York, to the Administrative Agent at its address
referred to in Section 9.1.
(c)Unless the Administrative Agent shall have received notice from a Bank prior
to the requested Borrowing Date that such Bank will not make available to the
Administrative Agent such Bank’s share of a Borrowing, the Administrative Agent
may assume that such Bank has made such share available to the Administrative
Agent on the requested Borrowing Date in accordance with this Section 2.4 and
the Administrative Agent may, in reliance upon such assumption, but shall not be
obligated to, make available to the Borrower on such date a corresponding amount
on behalf of such Bank. If and to the extent that such Bank shall not have so
made such share available to the Administrative Agent, such Bank agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, at the Federal Funds Rate, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan included in such Borrowing for purposes of this
Agreement. If such Bank shall not pay to the Administrative Agent such
corresponding amount after reasonable attempts are made by the Administrative
Agent to collect such amounts from such Bank, the Borrower agrees to repay to
the Administrative Agent forthwith on demand such corresponding amounts together
with interest thereto, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at the interest rate applicable thereto one (1) Business Day after
demand. Nothing contained in this Section 2.4(c) shall be deemed to reduce the
Commitment of any Bank or in any way affect the rights of the Borrower with
respect to a Defaulting Bank or the Administrative Agent. The failure of any
Bank to make available to the Administrative Agent such Bank’s share of any
Borrowing in accordance with Section 2.4(b) hereof shall not relieve any other
Bank of its obligations to fund its Commitment, in accordance with the
provisions hereof.
(d)Subject to the provisions hereof, the Administrative Agent shall make
available each Borrowing to the Borrower in Federal funds immediately available
in accordance with, and on the date set forth in, the applicable Notice of
Borrowing.



- 23 -

--------------------------------------------------------------------------------




Section 2.5.Notes.
(a)Each Bank may, by notice to the Borrower and the Administrative Agent,
request that each of its Loans be evidenced by a Note substantially the form of
Exhibit D hereto. Upon the execution and delivery of any such Note, any existing
Note payable to such Bank shall be returned to the Borrower and replaced or
modified accordingly. Each reference in this Agreement to the “Note” of such
Bank shall be deemed to refer to and include any or all of such Notes, as the
context may require.
(b)Upon receipt of any Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Such Bank shall
record the date, amount, currency, type and maturity of each Loan made by it and
the date and amount of each payment of principal made by the Borrower, with
respect thereto, and may, if such Bank so elects in connection with any transfer
or enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of such Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes. Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.
(c)There shall be no more than fifteen (15) Eurodollar Group of Loans
outstanding at any one time.
Section 2.6.Method of Electing Interest Rates. (a) The Loans included in each
Borrowing shall bear interest initially at the type of rate specified by the
Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article VIII), as
follows:
(i)if such Loans are Base Rate Loans, the Borrower may elect to convert all or
any portion of such Loans to Eurodollar Loans as of any Eurodollar Business Day;
(ii)if such Loans are Eurodollar Loans, the Borrower may elect to convert all or
any portion of such Loans to Base Rate Loans and/or elect to continue all or any
portion of such Loans as Eurodollar Loans for an additional Interest Period or
additional Interest Periods, in each case effective on the last day of the then
current Interest Period applicable to such Loans, or on such other date
designated by the Borrower in the Notice of Interest Rate Election, provided the
Borrower shall pay any losses pursuant to Section 2.14.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Eurodollar
Business Days prior to, but excluding, the effective date of the conversion or
continuation selected in such notice. A Notice of Interest Rate Election may, if
it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group of Loans, (ii) the portion to which such
Notice of Interest Rate Election applies, and the remaining portion to which it
does not apply, are each in the minimum amounts required hereby, (iii) no Loan
may be continued as, or converted into, a Eurodollar Loan when any Event of
Default has occurred and is continuing, provided, however, that if and for so
long as the Borrower shall have an Investment Grade Rating from S&P and Moody’s,
if the Borrower shall so request and the Required Banks shall so elect, then a
Loan may be continued as, or converted into, a Eurodollar Loan when any Event of
Default has occurred and is continuing, and (iv) no Interest Period shall extend
beyond the Maturity Date.



- 24 -

--------------------------------------------------------------------------------




(b)Each Notice of Interest Rate Election shall specify:
(i)the Group of Loans (or portion thereof) to which such notice applies;
(ii)the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection (a)
above;
(iii)if the Loans comprising such Group of Loans are to be converted, the new
type of Loans and, if such new Loans are Eurodollar Loans, the duration of the
initial Interest Period applicable thereto; and
(iv)if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
(c)Upon receipt of a Notice of Interest Rate Election from the Borrower pursuant
to subsection (a) above, the Administrative Agent shall notify each Bank with
Loans affected thereby the same day as it receives such Notice of Interest Rate
Election of the contents thereof and the interest rates determined pursuant
thereto and such notice shall not thereafter be revocable by the Borrower. If
the Borrower fails to deliver a timely Notice of Interest Rate Election to the
Administrative Agent for any Group of Eurodollar Loans, such Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto.
Section 2.7.Interest Rates.
(a)Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until the date it is
repaid or converted into a Eurodollar Loan pursuant to Section 2.6, at a rate
per annum equal to the sum of the Base Rate plus the Applicable Margin for Base
Rate Loans for such day.
(b)Each Eurodollar Loan shall bear interest on the outstanding principal amount
thereof, for each day during the Interest Period applicable thereto, at a rate
per annum equal to the sum of the Applicable Margin for Eurodollar Loans for
such day plus the Eurodollar Rate applicable to such Interest Period.
(c)In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, any overdue principal amount of the Loans and, to
the extent permitted under applicable law, overdue interest and fees in respect
of all Loans, shall bear interest at the annual rate equal to the sum of the
Base Rate and the Applicable Margin for Base Rate Loans and two percent (2%),
or, if any Loan shall have been continued as, or converted into, a Eurodollar
Loan, then, as to such Loan only, the sum of the Eurodollar Rate applicable to
such Loan and the Applicable Margin for Eurodollar Loans, and two percent (2%)
(collectively, the “Default Rate”).
(d)The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of demonstrable error.



- 25 -

--------------------------------------------------------------------------------




(e)Interest on all Loans bearing interest at the Base Rate shall be payable in
arrears on each Payment Date. Interest on all Loans bearing interest based on
the Eurodollar Rate shall be payable in arrears on the last day of the
applicable Interest Period as to any such Loan having an Interest Period of
three months or less and, as to any such Loan having an Interest Period longer
than three months, each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period.
Section 2.8.Fees.
(a)Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Bank a commitment fee for the period from and including the
date hereof to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Commitment of
such Bank during the period for which payment is made, payable quarterly in
arrears on each Payment Date, commencing on the first such date to occur after
the date hereof.
(b)Upfront Fee; Other Fees. The Borrower agrees to pay to the Administrative
Agent, for the account of each Bank, an upfront fee equal to 0.25% of the
Commitment of such Bank, payable on the Closing Date. The Borrower agrees to pay
to the Administrative Agent for its own account and the account of the Agents
such fees as may from time to time be separately agreed upon among the Borrower
and such Agents.
(c)Fees Non-Refundable. All fees set forth in this Section 2.8 shall be deemed
to have been earned on the date payment is due in accordance with the provisions
hereof and shall be non-refundable. The obligation of the Borrower to pay such
fees in accordance with the provisions hereof shall be binding upon the Borrower
and shall inure to the benefit of the Administrative Agent and the Banks
regardless of whether any Loans are actually made.
Section 2.9.Maturity Date. All Loans (together with accrued interest thereon and
all other Obligations) shall be due and payable on the Maturity Date.
Section 2.10.Optional Prepayments; Termination or Reduction of Commitments.
(a)The Borrower may, upon at least one (1) Business Day’s notice to the
Administrative Agent (which notice shall be substantially in the form of Exhibit
I hereto), prepay any Group of Base Rate Loans, in whole at any time, or from
time to time in part in amounts aggregating $1,000,000 or more, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Banks included in such Group of Loans or
Borrowing.
(b)The Borrower may, upon at least three (3) Eurodollar Business Days’ notice to
the Administrative Agent, given no later than 12:00 Noon (New York City time)
(which notice shall be substantially in the form of Exhibit I hereto), prepay
all, or from time to time in part in amounts aggregating $5,000,000 or more, any
Group of Eurodollar Loans as of the last day of the Interest Period applicable
thereto. Except as provided in Article VIII, the Borrower may not prepay all or
any portion of the principal amount of any Eurodollar Loan prior to the end of
the Interest Period applicable thereto unless the Borrower shall also pay any
applicable expenses pursuant to Section 2.14. Any such prepayment notice shall
be given on or prior to the third (3rd) Eurodollar Business Day prior to, but
excluding, the date of prepayment to the Administrative Agent. Each such
optional prepayment shall be applied to prepay ratably the Loans of the Banks
included in any Group of Eurodollar Loans.



- 26 -

--------------------------------------------------------------------------------




(c)Any amount of Revolving Loans so prepaid pursuant to Section 2.10(a) or (b)
may be reborrowed during the Revolving Commitment Period subject to the terms of
this Agreement. Any amounts of Term Loans so prepaid pursuant to Section 2.10(a)
or (b) may not be borrowed or reborrowed and the amount of each such prepayment
of Term Loans shall be applied to reduce the then remaining installments of Term
Loans described in Section 2.2(d) in direct order of maturity. Each prepayment
of the Loans under this Section 2.10 shall be accompanied by accrued and unpaid
interest thereon to the date of such prepayment on the amount so prepaid.
(d)The Borrower shall have the right, upon not less than three (3) Business
Days’ notice to the Administrative Agent, to terminate the Commitments or, from
time to time, to reduce the amount of the Commitments; provided that no such
termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Loan would exceed the lesser of the
Total Commitments and the Borrowing Base. Any such reduction shall be in an
amount equal to $5,000,000, or a whole multiple thereof, and shall reduce
permanently the Commitments then in effect.
Section 2.11.Mandatory Prepayments of Loans.
(a)In the event and on such occasion (whether upon delivery of a Borrowing Base
Certificate pursuant to Section 5.1(i), a Monthly Certificate pursuant to
Section 5.1(j) or a BPO pursuant to Section 5.1(k) or any other circumstance)
that (i) the Total Revolving Loans exceed the Total Commitments or (ii) the
aggregate principal amount of the Loans exceed the Borrowing Base, the Borrower
shall within 30 days after such occasion prepay the Loans in an aggregate amount
equal to such excess or cause one or more additional Eligible Credit Tenant
Lease Assets or Eligible Loan Assets to become Covered Assets in accordance with
Section 2.18.
(b)Any prepayment of Loans pursuant to this Section 2.11 shall be made upon
notice (which shall be irrevocable unless otherwise agreed by the Administrative
Agent) delivered to the Administrative Agent no later than 12:00 Noon (New York
City time), three (3) Eurodollar Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon (New York City time), one (1)
Business Day prior thereto, in the case of Base Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.14.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each Bank thereof. If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein. The application
of any mandatory prepayment pursuant to this Section 2.11 shall be made, first,
to Base Rate Loans, and second, to Eurodollar Loans. Each prepayment of the
Loans under this Section 2.11 shall be accompanied by accrued and unpaid
interest thereon to the date of such prepayment on the amount so prepaid.
Section 2.12.General Provisions as to Payments.
(a)The Borrower shall make each payment of the principal of and interest on the
Loans and fees hereunder, without set-off or counterclaim, by initiating a wire
transfer not later than 12:00 Noon (New York City time) on the date when due, of
Federal funds immediately available in New York, New York, to the Administrative
Agent at its address referred to in Section 9.1, it being understood that
written or facsimile notice by the Borrower to the Administrative Agent to make
a payment from the funds in the Borrower’s account maintained at the
Administrative Agent shall constitute the making of such payment to the extent
of such funds held in such account. The Administrative Agent will promptly (and
in any event within one (1) Business Day after receipt thereof) distribute to
each Bank its ratable share in accordance with the amount of such Bank’s
relevant outstanding Loans, of each such payment



- 27 -

--------------------------------------------------------------------------------




received by the Administrative Agent for the account of the Banks. If and to the
extent that the Administrative Agent shall receive any such payment for the
account of the Banks on or before 11:00 a.m. (New York City time) on any
Business Day (or Eurodollar Business Day, as applicable), and the Administrative
Agent shall not have distributed to any Bank its applicable share of such
payment on such day, the Administrative Agent shall distribute such amount to
such Bank together with interest thereon, for each day from the date such amount
should have been distributed to such Bank until the date the Administrative
Agent distributes such amount to such Bank, at the Federal Funds Rate. Whenever
any payment of principal of, or interest on the Base Rate Loans or of fees shall
be due on a day which is not a Business Day, the date for payment thereof shall
be extended to the next succeeding Business Day. Whenever any payment of
principal of, or interest on, the Eurodollar Loans shall be due on a day which
is not a Eurodollar Business Day, the date for payment thereof shall be extended
to the next succeeding Eurodollar Business Day unless such Eurodollar Business
Day falls in another calendar month, in which case the date for payment thereof
shall be the immediately preceding Eurodollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.
(b)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that the Borrower shall not have
so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate.
Section 2.13.[Reserved].
Section 2.14.Funding Losses. If the Borrower makes any payment of principal with
respect to any Eurodollar Loan (pursuant to Article II, Article VI or Article
VIII or otherwise) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow any Eurodollar Loans
after notice has been given to any Bank in accordance with Section 2.4(a), or if
the Borrower shall deliver a Notice of Interest Rate Election specifying that a
Eurodollar Loan shall be converted on a date other than the first (1st) day of
the then current Interest Period applicable thereto, the Borrower shall
reimburse each Bank within 15 days after certification by such Bank of such loss
or expense (which shall be delivered by each such Bank to the Administrative
Agent for delivery to the Borrower) for any resulting loss (based on interest
only, exclusive of fees, if any) or expense incurred by it (or by an existing
Participant in the related Loan), including, without limitation, any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow, provided that such Bank shall have delivered to the Administrative Agent
and the Administrative Agent shall have delivered to the Borrower a
certification as to the amount of such loss or expense, which certification
shall set forth in reasonable detail the basis for and calculation of such loss
or expense and shall be conclusive in the absence of demonstrable error.
Section 2.15.Computation of Interest and Fees. With respect to Base Rate Loans,
the rate of interest on which is calculated based on the Prime Rate hereunder,
interest thereon shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and paid for the actual number of days elapsed (including
the first day but excluding the last day). All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).



- 28 -

--------------------------------------------------------------------------------




Section 2.16.Use of Proceeds. The Borrower shall use the proceeds of the Loans
for general corporate purposes, including without limitation, the repayment of
the Borrower’s debt obligations, the acquisition of assets and to fund capital
expenditures and general working capital needs of the Borrower, in each case, in
accordance with and subject to the terms and conditions of this Agreement.
Section 2.17.Reserved.
Section 2.18.Collateral and Covered Assets.
(a)The Obligations shall, at all times, be secured by a perfected first priority
security interest in the Collateral. The Covered Assets and the equity interests
issued by Covered Subsidiaries, shall, at all times, be free and clear of all
Liens except Liens permitted under Section 5.15.
(b)On the Closing Date, the Covered Assets shall consist of the assets listed on
the Collateral and Covered Asset List delivered to the Administrative Agent
pursuant to Section 3.1(r). Thereafter, the Borrower may add assets as Covered
Assets and Borrowing Base Assets, subject to the limitations described in this
Agreement, and withdraw or substitute (and the Administrative Agent shall be
authorized to release liens thereon) any Covered Asset so long as (I) no Payment
Default or Event of Default shall have occurred and be continuing, and (II) the
Facility Collateral Coverage Ratio as of the date of such proposed withdrawal or
substitution is greater than 1.90 to 1.00, in the case of both clauses (I) and
(II), after giving pro forma effect to such proposed withdrawal or substitution,
(III) the inclusion of any new asset as a Covered Asset would not conflict with
any of the terms of the debt documents governing any of the Borrower’s material
Indebtedness, and an officer of the Borrower shall certify as to the absence of
any such conflict prior to or substantially contemporaneously with such
inclusion, (IV) the Borrower shall have complied with Section 5.1(n), after
giving effect thereto, (i) the Total Revolving Loans shall not exceed the lesser
of (x) the Total Commitments and (y) the Borrowing Base and (V) the
representations and warranties of the Covered Parties contained in the Loan
Documents shall be true and correct in all material respects (or if qualified by
“materiality,” “material adverse effect” or similar language, in all respects
(after giving effect to such qualification)) on and as of the date of such
addition, withdrawal or substitution after giving effect thereto.
(c)An asset previously withdrawn as a Covered Asset pursuant to the terms hereof
may be subsequently redesignated as a Covered Asset and a Borrowing Base Asset
provided it satisfies the criteria described in this Agreement and subject to
delivery of a BPO with respect to such asset in accordance with Section
5.1(k)(ii). The Borrower may also withdraw an asset as a Covered Asset (and the
Administrative Agent shall be authorized to release liens thereon) at any time
if the Borrowing Base Value of such asset is zero. Other than as set forth in
this Section 2.18(b), an asset may not be withdrawn as a Covered Asset and the
Covered Subsidiaries shall at all times own the Covered Assets. Such withdrawal,
and where appropriate release of lien, shall be effected in accordance with
Section 9.17 and the Collateral Documents.
(d)With respect to any addition of a Covered Asset, the Borrower shall promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Security Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in the Capital Stock of the Subsidiary that
owns such Covered Asset, (ii) deliver to the Administrative Agent (A) the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of such
Subsidiary, and (B) the documents described in Section 3.1(g) as to such
Subsidiary, (iii) cause such Subsidiary (A) to execute and deliver to the
Administrative Agent an Acknowledgment and Consent in the form attached to the
Security Agreement, (B) to become a party to the Negative Pledge Agreement, (C)
to become party to the Affiliate Subordination Agreement, and (D) to take such
actions necessary or



- 29 -

--------------------------------------------------------------------------------




advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected first priority security interest in the Collateral with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Security Agreement or
by law or as may be requested by the Administrative Agent, (iv) satisfy the
condition described in Section 3.1(j) as to such Subsidiary and (v) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(e)If at any time, there are less than ten (10) Borrowing Base Assets, the
Borrower shall within 30 days after such occasion prepay the Loans to zero or
cause one or more additional Eligible Credit Tenant Lease Assets or Eligible
Loan Assets to become Covered Assets (and Borrowing Base Assets) in accordance
with this Section 2.18 and no Loans shall be made, and the Borrower shall not
request any Loans, until such time as there are ten (10) or more Borrowing Base
Assets.
Section 2.19.Defaulting Bank. Notwithstanding any provision of this Agreement to
the contrary, if any Bank becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:
(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Bank pursuant to Section 2.8(a);
(b)the Commitment and Loans of such Defaulting Bank shall not be included in
determining whether the Required Banks or Super Majority Banks have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.5); provided, that this clause (b)
shall not apply to the vote of a Defaulting Bank in the case of an amendment,
waiver or other modification requiring the consent of such Bank or each Bank
affected thereby;
(c)the Borrower may, at its sole expense and effort, upon notice to such
Defaulting Bank and the Administrative Agent, require such Defaulting Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.6), all its Available Commitments under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Bank, if a Bank accepts such assignment); provided that the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld; provided further that nothing
contained in this clause (c) shall affect the obligations due to such Defaulting
Bank; and
(d)the Administrative Agent may, in its sole discretion (notwithstanding any
contrary provision of this Agreement), apply any amounts thereafter received by
it from any Covered Party for the account of such Defaulting Bank to satisfy
such Defaulting Bank’s obligations hereunder until all such unsatisfied
obligations are fully paid.
In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Bank has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Bank shall purchase at par such
of the Loans of the other Banks as the Administrative Agent shall determine may
be necessary in order for such Bank to hold such Loans in accordance with its
Pro Rata Share.



- 30 -

--------------------------------------------------------------------------------




ARTICLE III
CONDITIONS
Section 3.1.Closing. The Closing Date shall occur on the date when each of the
following conditions is satisfied (or waived in writing by the Administrative
Agent and the Banks), each document to be dated the Closing Date unless
otherwise indicated:
(a)the Borrower as of the Closing Date shall have executed and delivered to the
Administrative Agent a Note or Notes for the account of each Bank requesting the
same dated the Closing Date and complying with the provisions of Section 2.5;
(b)the Borrower, the Administrative Agent and each of the Banks shall have
executed and delivered to the Administrative Agent a duly executed original of
this Agreement;
(c)the Borrower shall have executed and delivered to the Administrative Agent a
duly executed original of the Security Agreement and each other Collateral
Document and each issuer of equity interests pledged pursuant to the Security
Agreement shall have executed and delivered to the Administrative Agent an
Acknowledgment and Consent in the form attached to the Security Agreement;
(d)the Administrative Agent shall have received a duly executed Affiliate
Subordination Agreement, duly executed by the Covered Parties;
(e)the Administrative Agent shall have received any certificates representing
Pledged Stock described in the Security Agreement and required to be delivered
thereunder as of the Closing Date and appropriate transfer documents with
respect to any such certificates included in the Collateral as of the Closing
Date, signed in blank by the Borrower or the other owner thereof and, each
document (including, without limitation, any Uniform Commercial Code financing
statement to be filed in the jurisdiction of organization of the Borrower)
required by the Security Agreement or under law or reasonably requested by the
Administrative Agent to be filed, registered, recorded or delivered in order to
create or perfect the Liens intended to be created under the Security Agreement
shall have been delivered to the Administrative Agent in proper form for filing,
registration or recordation (if applicable);
(f)the Administrative Agent shall have received opinions of (i) Clifford Chance
US LLP, special counsel for the Borrower, (ii) Geoffrey Dugan, Esq., in-house
counsel for the Borrower, and (iii) Venable LLP, special Maryland counsel to the
Borrower, each acceptable to the Administrative Agent, the Banks and their
counsel;
(g)the Administrative Agent shall have received all documents the Administrative
Agent may reasonably request relating to the existence of the Borrower and each
other Covered Party as of the Closing Date, the authority for and the validity
of this Agreement and the other Loan Documents, the incumbency of officers
executing this Agreement and the other Loan Documents and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent. Such documentation shall include, without limitation, the articles of
incorporation, certificate of formation or similar organizational document of
each such entity, as amended, modified or supplemented on or prior to the
Closing Date, certified to be true, correct and complete by a senior officer of
such entity as of the Closing Date, together with a good standing certificate as
to each such entity from the Secretary of State (or the equivalent thereof) of
its jurisdiction of organization, to be dated as of a date within ten Business
Days from the Closing Date. Any such organizational documents of each Covered
Subsidiary shall provide for, and require that there at all times be, a special
director or member whose consent would be required for a bankruptcy filing by
such Covered Subsidiary or for the transfer of any equity interests



- 31 -

--------------------------------------------------------------------------------




therein (other than the sale of such equity interests in a transaction permitted
under the Loan Documents) and shall otherwise be satisfactory to the
Administrative Agent;
(h)the Borrower shall have executed a solvency certificate reasonably acceptable
to the Administrative Agent;
(i)the Administrative Agent shall have received all certificates, agreements and
other documents and papers referred to in this Section 3.1 and the Notice of
Borrowing referred to in ýSection 2.3, unless otherwise specified, in sufficient
counterparts, satisfactory in form and substance to the Administrative Agent in
its reasonable discretion;
(j)each Covered Party shall have taken all actions required to authorize the
execution and delivery of (i) in the case of the Borrower, this Agreement and
(ii) in the case of the Borrower and each other Covered Party, any other Loan
Document to which it is a party and the performance thereof by the Borrower or
such other Covered Party, as applicable;
(k)the Banks shall be satisfied that the Borrower is not subject to any present
or contingent Environmental Claim which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect on the Borrower, and
the Borrower shall have delivered to the Administrative Agent a certificate of a
senior officer of the Borrower so stating;
(l)(i) the Administrative Agent shall have received, on or before the Closing
Date, (x) for its and any other Bank’s account, all fees due and payable
pursuant to Section 2.8 on or before the Closing Date and (y) all other fees
required to be paid and all expenses for which invoices have been presented and
(ii) the reasonable and documented fees and expenses accrued through the Closing
Date of Simpson Thacher & Bartlett LLP shall have been paid to Simpson Thacher &
Bartlett LLP;
(m)the Borrower shall have delivered copies of all consents, licenses and
approvals (subject to Section 4.3), if any, required in connection with the
execution, delivery and performance by the Borrower or any other Covered Party,
or the validity and enforceability, of the Loan Documents, or in connection with
any of the transactions contemplated thereby, and such consents, licenses and
approvals shall be in full force and effect;
(n)no Default or Event of Default shall have occurred and be continuing before
or immediately after giving effect to the transactions contemplated hereby;
(o)the Administrative Agent shall have received (x) the Collateral and Covered
Assets List, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and (y) a Borrowing Base Certificate, dated as of the
Closing Date and duly executed by a financial officer of the Borrower,
reflecting a Borrowing Base as of the Closing Date of not less than
$264,000,000;
(p)the Borrower shall have delivered Projections which shall include (x) the
Borrower’s projected sources and uses of cash (and the timing thereof) through a
date that is on or after March 27, 2019 and (y) that such sources are at all
times sufficient for such uses;
(q)the representations and warranties of the Covered Parties contained in the
Loan Documents shall be true and correct in all material respects (or if
qualified by “materiality,” “material adverse effect” or similar language, in
all respects (after giving effect to such qualification)) on and as of the
Closing Date both before and after giving effect to the transactions
contemplated hereby;



- 32 -

--------------------------------------------------------------------------------




(r)the Administrative Agent shall have received the results of a recent Lien
search with respect to the Borrower and each other Covered Party and such search
shall reveal no Liens on any of the Covered Assets or the Collateral except for
Liens permitted by Section 5.15 and the Negative Pledge Agreement or discharged
on or prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent; and
(s)any Bank that so reasonably requests (in writing) at least two Business Days
prior to the Closing Date shall have received, through the Administrative Agent,
all U.S.A. PATRIOT Act information required under Section 9.15.
Section 3.2.Borrowings. The obligation of any Bank to make a Revolving Loan is
subject to the following conditions:
(a)after giving effect to such Borrowing, (i) the Total Revolving Loans shall
not exceed the lesser of (x) the Total Commitments and (y) the Borrowing Base;
(b)receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.3(a);
(c)there shall be not less than ten (10) Borrowing Base Assets;
(d)the representations and warranties of the Covered Parties contained in the
Loan Documents shall be true and correct in all material respects (or if
qualified by “materiality,” “material adverse effect” or similar language, in
all respects (after giving effect to such qualification)) on and as of the date
of such Borrowing both before and after giving effect to the making of such
Revolving Loans; and
(e)no Default or Event of Default shall have occurred and be continuing before
or immediately after giving effect to the making of such Revolving Loans.
Each Borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Borrowing that the conditions
contained in this Section 3.2 have been satisfied.
Section 3.3.Conditions to Conversion into Term Loan. The obligation of the Banks
to convert the Revolving Loans into Term Loans and to extend the Maturity Date
from the Revolving Termination Date to the Term Loan Maturity Date is subject to
the following conditions:
(a)receipt by the Administrative Agent of a Conversion Notice as required by
Section 2.3(a);
(b)the representations and warranties of the Covered Parties contained in the
Loan Documents shall be true and correct in all material respects (or if
qualified by “materiality,” “material adverse effect” or similar language, in
all respects (after giving effect to such qualification)) on and as of the date
of such conversion both before and after giving effect to the conversion of such
Revolving Loans and extension of maturity; and
(c)no Default or Event of Default shall have occurred and be continuing before
or immediately after giving effect to the conversion of such Revolving Loans and
extension of maturity.



- 33 -

--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and each of the other Banks which is
or may become a party to this Agreement to make the Revolving Loans and to
convert the Revolving Loans into Term Loans, the Borrower makes the following
representations and warranties as of the Closing Date, as of each Borrowing and,
if applicable, as of the conversion of the Revolving Loans into Term Loans. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.
Section 4.1.Existence and Power. Each of the Borrower and each other Covered
Party is a corporation, limited liability company or limited partnership, as
applicable, duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or incorporation
and has all powers and all material governmental licenses, authorizations,
consents and approvals required to own its property and assets and carry on its
business as now conducted or as it presently proposes to conduct and has been
duly qualified and is in good standing in every jurisdiction in which the
failure to be so qualified and/or in good standing is likely to have a Material
Adverse Effect.
Section 4.2.Power and Authority; Enforceable Obligation. Each of the Borrower
and each other Covered Party has the requisite power and authority to execute,
deliver and carry out the terms and provisions of each of the Loan Documents to
which it is a party and has taken all necessary action, if any, to authorize the
execution and delivery on its behalf and its performance of the Loan Documents
to which it is a party. Each of the Borrower and each other Covered Party has
duly executed and delivered each Loan Document to which it is a party in
accordance with the terms of this Agreement, and each such Loan Document
constitutes (or, upon execution and delivery thereof, will constitute) its
legal, valid and binding obligation, enforceable in accordance with the terms
thereof, except as enforceability may be limited by applicable insolvency,
bankruptcy or other similar laws affecting creditors rights generally, or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law.
Section 4.3.No Violation. Neither the execution, delivery or performance by or
on behalf of any Covered Party of the Loan Documents to which it is a party, nor
compliance by any such Covered Party with the terms and provisions thereof nor
the consummation of the transactions contemplated by such Loan Documents, (i)
will contravene any applicable provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than Liens created under the Collateral Documents) upon any of the
property or assets of the Borrower or any of its Consolidated Subsidiaries
pursuant to the terms of, any loan agreement, indenture, mortgage, deed of
trust, or other agreement or other instrument to which the Borrower (or any
partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject, or (iii) will cause a default by any Covered Party
under any organizational document of any Person in which such Covered Party has
an interest, or cause a material default under such Person’s agreement or
certificate of limited partnership, the consequences of which conflict,
contravention, breach or default under the foregoing clauses (i), (ii) or (iii)
would (x) have a Material Adverse Effect (provided, however, that for purposes
of determining whether the consequences of a conflict, contravention, breach or
default under clause (ii) of this Section 4.3 would have a Material Adverse
Effect, clause (ii) of the definition of the term “Material Adverse Effect”
shall be modified to read as follows: “(ii) the ability of the Administrative
Agent or the Banks to enforce the Loan Documents in a manner that materially and
adversely affects the rights of the Administrative Agent or the Banks



- 34 -

--------------------------------------------------------------------------------




thereunder”), or (y) result in or require the creation or imposition of any Lien
whatsoever upon any Collateral (except as contemplated herein).
Section 4.4.Financial Information. (a) The consolidated financial statements of
the Borrower and its Consolidated Subsidiaries as of December 31, 2014, and for
the Fiscal Year then ended, reported on by PricewaterhouseCoopers LLP fairly
presents, in conformity with GAAP, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and the consolidated
results of operations and cash flows for such Fiscal Year.
(b)Since December 31, 2014, (i) nothing has occurred having a Material Adverse
Effect, and (ii) except (x) as set forth on Schedule 4.4(c) and (y) for the
incurrence of Loans hereunder on the Closing Date, the Borrower has not incurred
any material Indebtedness or guaranteed any material Indebtedness on or before
the Closing Date.
(c)Schedule 4.4(c) sets forth the Indebtedness for borrowed money of each
Covered Subsidiary outstanding on and as of the Closing Date.
(d)No Covered Subsidiary has incurred any Indebtedness or guaranteed any
Indebtedness other than Non-Recourse Indebtedness in respect of the Excluded
Assets and Indebtedness permitted by Section 5.14.
Section 4.5.Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of the Borrower threatened against or affecting, (i) the
Borrower or any of its Consolidated Subsidiaries, (ii) the Loan Documents or any
of the transactions contemplated by the Loan Documents or (iii) any of the
assets of the Borrower or any of its Consolidated Subsidiaries, before any court
or arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could, individually, or in
the aggregate have a Material Adverse Effect or which in any manner draws into
question the validity of this Agreement or the other Loan Documents.
Section 4.6.Compliance with ERISA. (a) Except as set forth on Schedule 4.6(a)
attached hereto, neither the Borrower nor any other Covered Party is a member of
or has entered into, maintained, contributed to, or been required to contribute
to, or may incur any liability with respect to any Plan or Multiemployer Plan.
Except as could not be reasonably expected to have a Material Adverse Effect
individually or in the aggregate (i) there has been no filing pursuant to
Section 412 of the Code or Section 302 of ERISA of an application for a waiver
of the minimum funding standards with respect to any Plan; (ii) there has been
no failure to make by its due date any required installment under Section 430(j)
of the Code with respect to any Plan nor a failure by the Borrower nor any
member of the ERISA Group to make any required contribution to a Multiemployer
Plan; (iii) there has been no determination that any Plan is or is expected to
be in “at risk” status (within the meaning of Section 430 of the Code or Section
303 of ERISA); (iv) the present value of all accrued benefits under each Plan
(determined based on the assumptions used by such Plans pursuant to Section
430(h) of the Code) did not, as of the last annual valuation date prior to the
date on which this representation is made or deemed made, exceed by more than an
immaterial amount the value of the assets of such Plan (as determined pursuant
to Section 430(g) of the Code) allocable to such accrued benefits, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of ASC Topic 715-30) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than an immaterial amount the fair market value of the assets of all
such underfunded Plans; (v) each employee benefit plan maintained by the
Borrower or any of its Subsidiaries or any Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
employee benefit plan or Plan is so qualified and the trust related thereto has
been determined by the Internal Revenue Service to be



- 35 -

--------------------------------------------------------------------------------




exempt from federal income tax under Section 501(a) of the Code or an
application for such a letter is currently pending before the Internal Revenue
Service and, to the knowledge of Borrower, nothing has occurred subsequent to
the issuance of the determination letter which would cause such employee benefit
plan or Plan to lose its qualified status; and (vi) no liability to the PBGC
(other than required premium payments), the Internal Revenue Service, any
employee benefit plan and Plan or any trust established under Title IV of ERISA
has been or is expected to be incurred by any member of the ERISA Group. The
Borrower and its Subsidiaries have no contingent liabilities with respect to any
post retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title 1 of ERISA, and except as
could not be reasonably expected to have a Material Adverse Effect. In the event
that at any time after the Closing Date, the Borrower or any other Covered Party
shall become a member of any other material Plan or Multiemployer Plan, the
Borrower promptly shall notify the Administrative Agent thereof (and from and
after such notice, Schedule 4.6(a) shall be deemed modified thereby).
(b)No assets of the Borrower or any other Covered Party constitute “assets”
(within the meaning of ERISA or Section 4975 of the Code, including, but not
limited to, 29 C.F.R. § 2510.3-101 or any successor regulation thereto) of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code. In addition to the
prohibitions set forth in this Agreement and the other Loan Documents, and not
in limitation thereof, the Borrower covenants and agrees that the Borrower shall
not, and shall not permit any other Covered Party to, use any “assets” (within
the meaning of ERISA or Section 4975 of the Code, including but not limited to
29 C.F.R. § 2510.3101) of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Code to repay or secure the Note, the Loan, or the Obligations.
Section 4.7.Environmental. (a) The Borrower conducts reviews of the effect of
Environmental Laws on the business, operations and properties of the Borrower
and its Consolidated Subsidiaries when necessary in the course of which it
identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, and any actual or potential
liabilities to third parties, including, without limitation, employees, and any
related costs and expenses). On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including,
without limitation, the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.
(b)Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (i) neither the Borrower nor any other Covered Party
has received any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the facilities and properties
owned, leased or operated by the Borrower or any other Covered Party (the
“Properties”) or the business operated by the Borrower or any other Covered
Party (the “Business”) that is not fully and finally resolved, (ii) to the
Borrower’s actual knowledge, after due inquiry, no judicial proceeding or
governmental or administrative action is pending or, to the Borrower’s actual
knowledge, after due inquiry, threatened, under any Environmental Law to which
the Borrower or any other Covered Party is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
or relating to Materials of Environmental Concern with respect to the Business;
and (iii) to the Borrower’s actual knowledge, the Properties and all operations
at the Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental



- 36 -

--------------------------------------------------------------------------------




Laws, and there are no Materials of Environmental Concern at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business.
Section 4.8.Taxes. The Borrower and its Consolidated Subsidiaries have filed all
U.S. federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower, or any
Consolidated Subsidiary, except (i) such taxes, if any, as are being contested
in good faith by appropriate proceedings and are reserved against in accordance
with GAAP or (ii) such tax returns or such taxes, the failure to file when due
or to make payment when due and payable will not have, in the aggregate, a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate. No Tax lien
(other than a Permitted Lien) has been filed, and, to the knowledge of Borrower
and its Consolidated Subsidiaries, no claim is being asserted , with respect to
any such Tax, fee or other charge.
Section 4.9.Full Disclosure. All information heretofore furnished by the
Borrower or any other Covered Party to the Administrative Agent or any Bank for
purposes of or in connection with this Agreement or any transaction contemplated
hereby or thereby is true and accurate in all material respects on the date as
of which such information is stated or certified; provided that, with respect to
projected financial information, the Borrower represents and warrants only that
such information represents the Borrower’s expectations regarding future
performance, based upon historical information and reasonable assumptions, it
being understood, however, that actual results may differ from the projected
results described in the financial projections. The Borrower has disclosed to
the Banks in writing any and all facts which have or may have (to the extent the
Borrower can now reasonably foresee) a Material Adverse Effect.
Section 4.10.Solvency. (i) On the Closing Date and after giving effect to the
transactions contemplated hereby and by the other Loan Documents occurring on
the Closing Date and (ii) on each date that the Borrower provides additional
Covered Assets or Collateral pursuant to Section 2.18 or otherwise, the Borrower
and each other Covered Party, taken as a whole, are Solvent.
Section 4.11.Use of Proceeds. All proceeds of the Loans will be used by the
Borrower only in accordance with the provisions hereof. Neither the making of
any Loan nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of regulations T, U, or X of the Federal Reserve Board.
Section 4.12.Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance by the Borrower or any other Covered Party
of any Loan Document to which it is a party or the consummation of any of the
transactions contemplated thereby other than those that have already been duly
made or obtained and remain in full force and effect or those which, if not made
or obtained, would not have a Material Adverse Effect.
Section 4.13.Investment Company Act. Neither the Borrower nor any other Covered
Party is (x) an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended,
or (y) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.



- 37 -

--------------------------------------------------------------------------------




Section 4.14.Principal Offices. As of the Closing Date, the principal office,
chief executive office and principal place of business of each Covered Party is
1114 Avenue of the Americas, New York, NY 10036.
Section 4.15.REIT Status. As of the date hereof, the Borrower is qualified as a
REIT.
Section 4.16.Intellectual Property. The Borrower and each other Covered Party
has obtained and holds in full force and effect all patents, trademarks,
servicemarks, trade names, domain names, copyrights and other intellectual
property rights, free from burdensome restrictions, which are necessary for the
operation of its business as presently conducted, the impairment of which is
likely to have a Material Adverse Effect.
Section 4.17.Judgments. As of the Closing Date, there are no final,
non-appealable judgments or decrees in an aggregate amount of $10,000,000 or
more entered by a court or courts of competent jurisdiction against the
Borrower, any other Covered Party or any Consolidated Subsidiary or, to the
extent such judgment would be recourse to the Borrower, any other Covered Party
or any Consolidated Subsidiary, any other Person (other than, in each case,
judgments as to which, and only to the extent, a reputable insurance company has
acknowledged coverage of such claim in writing or which have been paid or
stayed).
Section 4.18.No Default. No Event of Default or, to the best of the Borrower's
knowledge, Default exists under or with respect to any Loan Document and neither
the Borrower nor any other Covered Party is in default in any material respect
beyond any applicable grace period under or with respect to any other material
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound in any respect, the existence of which default is
likely to result in a Material Adverse Effect.
Section 4.19.Licenses, etc. Each Covered Party has obtained and does hold in
full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.
Section 4.20.Compliance with Law. To the Borrower’s knowledge, each Covered
Party and each of its assets are in compliance in all respects with all laws,
rules, regulations, orders, judgments, writs and decrees, the failure to comply
with which is likely to have a Material Adverse Effect.
Section 4.21.No Burdensome Restrictions. Except as may have been disclosed by
the Borrower in writing to the Banks prior to the Closing Date or that would
otherwise be permitted under the Loan Documents, neither the Borrower nor any
other Covered Party is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate or partnership restriction, as the
case may be, which, individually or in the aggregate, is likely to have a
Material Adverse Effect.
Section 4.22.Brokers’ Fees. Neither the Borrower nor any other Covered Party has
dealt with any broker or finder with respect to the transactions contemplated by
this Agreement or otherwise in connection with this Agreement, and neither the
Borrower nor any other Covered Party has done any act, had any negotiations or
conversation, or made any agreements or promises which will in any way create or
give rise to any obligation or liability for the payment by the Borrower or any
other Covered Party of any brokerage fee, charge, commission or other
compensation to any party with respect to the transactions contemplated by the
Loan Documents, other than the fees payable to the Administrative Agent and the
Banks, and certain other Persons as previously disclosed to the Administrative
Agent.



- 38 -

--------------------------------------------------------------------------------




Section 4.23.Labor Matters. Except as disclosed on Schedule 4.6(a), there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Borrower, any other Covered Party or any member of the ERISA Group, and
neither the Borrower nor any other Covered Party has suffered any material
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years.
Section 4.24.Insurance. Each of the Borrower and each other Covered Party
currently maintains 100% replacement cost insurance coverage (subject to
customary deductibles) in respect of each of its Real Property Assets, as well
as commercial general liability insurance (including, without limitation,
“builders’ risk” where applicable) against claims for personal, and bodily
injury and/or death, to one or more persons, or property damage, as well as
workers’ compensation insurance, in each case with respect to liability and
casualty insurance with insurers having an A.M. Best policyholders’ rating of
not less than A-/VII at the time of issuance or extension of any such coverage
policy in amounts no less than customarily carried by owners of properties
similar to, and in the same locations as, the Covered Parties’ Real Property
Assets; provided, however, that the foregoing A.M. Best policyholders’ rating
requirement shall not be required for (a) such insurance as tenants of Credit
Tenant Lease Assets are permitted or required pursuant to applicable leases to
obtain or maintain, (b) exposure under existing insurance policies (but not
renewals of any such policies) to CV Starr, in a Lloyds Syndicate in an amount
not to exceed $20,000,000 and (c) liability and casualty insurance policies
issued after the Closing Date on Real Property Assets constituting not more than
5.0% of all Real Property Assets owned by the Covered Parties with insurers
having an A.M. Best policyholders’ rating of less than A-/VII, but not less than
B++/VII.
Section 4.25.Organizational Documents. The documents delivered pursuant to
Section 3.1(g) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower and each Covered Party. The Borrower represents that it has delivered
to the Administrative Agent true, correct and complete copies of each such
document.
Section 4.26.Unencumbered Assets. As of the Closing Date after giving effect to
the transactions contemplated hereby, the Borrower shall be in compliance with
the covenants with respect to the Borrower’s maintenance of its unencumbered
assets under the documentation governing its other Indebtedness for borrowed
money.
Section 4.27.Ownership of Property; Liens. The Borrower owns the Collateral
purported to be owned by it (and in the case of Credit Tenant Lease Assets, fee
title to the underlying real property in respect thereof) and each other Covered
Party directly and wholly owns the Covered Assets purported to be owned by it,
as applicable, in each case as set forth in the Collateral and Covered Asset
List, except as set forth on Schedule 4.27, and none of the Collateral or
Covered Assets is subject to any Lien except as permitted by Section 5.15.
Section 4.28.Covered Parties. (a) Schedule 4.28 sets forth the full legal name
and jurisdiction of incorporation or organization of each Covered Party and, as
to each such Covered Subsidiary, the percentage of each class of equity
interests owned by the Borrower or any Covered Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than, in respect of the Borrower only, stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any equity interests of the Borrower or any other Covered
Party, except as permitted by the Loan Documents.
Section 4.29.Security Documents. The Security Agreement is effective to create
in favor of the Administrative Agent, for the benefit of the Agents and the
Banks, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock



- 39 -

--------------------------------------------------------------------------------




described in the Security Agreement, when certificates representing such Pledged
Stock, if any, are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Security Agreement, when financing statements
and other filings specified on Schedule 4.29 in appropriate form are filed in
the offices specified on Schedule 4.29, the Security Agreement shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Borrower in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other Lien.
Section 4.30.Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees, and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated as a Sanctioned Person. None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
The Borrower covenants and agrees that, so long as any of the Obligations remain
unpaid:
Section 5.1.Information. The Borrower shall deliver to the Administrative Agent
and each of the Banks (or post to Intralinks or another similar electronic
system acceptable to the Administrative Agent), provided such information is not
otherwise publicly available:
(a)as soon as available and in any event within five (5) Business Days after the
same is required to be filed with the Securities and Exchange Commission (but in
no event later than 95 days after the end of each Fiscal Year of the Borrower) a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such Fiscal Year and the related consolidated statements of
operations and consolidated statements of cash flow for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year (if available), all reported in a manner acceptable to the
Securities and Exchange Commission on the Borrower’s Form 10-K and reported on
by PricewaterhouseCoopers LLP or other independent public accountants of
nationally recognized standing;
(b)(i) as soon as available and in any event within five (5) Business Days after
the same is required to be filed with the Securities and Exchange Commission
(but in no event later than 50 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year of the Borrower), a consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of the end of such
Fiscal Quarter and the related consolidated statements of operations and
consolidated statements of cash flow for such quarter and for the portion of the
Borrower’s Fiscal Year ended at the end of such Fiscal Quarter, all reported in
the form provided to the Securities and Exchange Commission on the Borrower’s
Form 10-Q, together with (ii) such other information reasonably requested by the
Administrative Agent or any Bank;



- 40 -

--------------------------------------------------------------------------------




(c)simultaneously with the delivery of each set of financial statements referred
to in clauses (a) and (b) above, (I) a certificate of a financial officer of the
Borrower (i) setting forth in reasonable detail the calculations required to
establish whether the Borrower was in compliance with the requirements of
Section 5.9 on the date of such financial statements and (ii) certifying (x)
that such financial statements fairly present the financial condition and the
results of operations of the Borrower and its Consolidated Subsidiaries on the
dates and for the periods indicated, on the basis of GAAP, subject, in the case
of interim financial statements, to normally recurring year-end adjustments, and
(y) that such officer has reviewed the terms of the Loan Documents and has made,
or caused to be made under his or her supervision, a review in reasonable detail
of the business and condition of the Borrower and its Consolidated Subsidiaries
during the period beginning on the date through which the last such review was
made pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to, but excluding, the date of such delivery
and that (1) on the basis of such financial statements and such review of the
Loan Documents, no Event of Default existed under Section 6.1(b) with respect to
Section 5.9 at or as of the date of such financial statements, and (2) on the
basis of such review of the Loan Documents and the business and condition of the
Borrower and its Consolidated Subsidiaries, to the best knowledge of such
officer, as of the last day of the period covered by such certificate no Default
or Event of Default under any other provision of Section 6.1 occurred and is
continuing or, if any such Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof and, the action the
Borrower proposes to take in respect thereof (and such certificate shall set
forth the calculations required to establish the matters described in clause (1)
above) and (II) updated Projections for the next successive four-quarter period;
(d)(i) within five (5) Business Days after any officer of any Covered Party
obtains knowledge of any Default or Event of Default, if such Default or Event
of Default is then continuing, a certificate of the chief financial officer, or
other executive officer of the Borrower, setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto; and (ii) promptly and in any event within five (5) Business Days after
any Covered Party obtains knowledge thereof, notice of (x) any litigation or
governmental proceeding pending or threatened against the Borrower or any
Consolidated Subsidiary or its directly or indirectly owned Real Property Assets
as to which there is a reasonable possibility of an adverse determination and
which, if adversely determined, is likely to individually or in the aggregate,
result in a Material Adverse Effect, and (y) any other event, act or condition
which is likely to result in a Material Adverse Effect;
(e)promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all proxy statements or any other materials so mailed;
(f)promptly and in any event within thirty (30) days, if and when any member of
the ERISA Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan



- 41 -

--------------------------------------------------------------------------------




or makes any amendment to any Plan which has resulted or could result in the
imposition of a Lien or the posting of a bond or other security, and, in the
case of any occurrence covered by any of clauses (i) through (vii) above, which
occurrence would reasonably be expected to result in a Material Adverse Effect,
a certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take;
(g)promptly and in any event within ten (10) days after any Covered Party
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower’s or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate’s proposed initial response thereto: (i) the receipt
by the Borrower, or any of the Environmental Affiliates of any communication
(written or oral), whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Borrower, or any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance would reasonably be expected to have a Material
Adverse Effect, (ii) the existence of any Environmental Claim pending against
the Borrower or any Environmental Affiliate and such Environmental Claim would
reasonably be expected to have a Material Adverse Effect or (iii) any release,
emission, discharge or disposal of any Material of Environmental Concern that
would reasonably be expected to form the basis of any Environmental Claim
against the Borrower or any Environmental Affiliate or would reasonably be
expected to interfere with the Borrower’s Business or the fair saleable value or
use of any of its Properties, which in any such event would reasonably be
expected to have a Material Adverse Effect;
(h)promptly and in any event within five (5) Business Days after receipt of any
notices or correspondence from any company or agent for any company providing
insurance coverage to the Borrower or any other Covered Party relating to any
loss which is likely to result in a Material Adverse Effect, copies of such
notices and correspondence;
(i)as soon as available and in any event within fifteen (15) Business Days after
the end of each fiscal quarter, commencing with the first fiscal quarter
following the Closing Date, a Borrowing Base Certificate duly executed by a
financial officer of the Borrower setting forth in reasonable detail the
calculation of the Borrowing Base as at the end of such quarter, based upon the
best available information at such time as certified by a financial officer of
the Borrower;
(j)as soon as available and in any event (A) on or before the fifteenth day of
each calendar month in respect of the immediately prior calendar month (other
than a month in which a Borrowing Base Certificate is required to be delivered
pursuant to Section 5.1(i)) a certificate from an financial officer of the
Borrower (a “Monthly Certificate”) specifying (i) any adjustments in the
Borrowing Base Value of any Borrowing Base Asset that is not reflected in the
most recent Borrowing Base Certificate, as a result of (x) any principal
payments actually paid or prepaid on account of any Loan Assets (excluding any
scheduled amortization payments actually paid) and (y) any Borrowing Base Asset
becoming a Non-Performing Loan Asset or a Non-Cash Flow Credit Tenant Lease
Asset and (ii) the resulting aggregate amount of the Borrowing Base and (B)
within three Business Days after obtaining knowledge thereof, notice of any
event giving rise to the requirement of a prepayment, or addition of Covered
Assets, pursuant to Section 2.11;
(k)(i) as soon as available and in any event within 90 days after the Closing
Date, a BPO for each Covered Asset as of the Closing Date, (ii) as soon as
available and in any event within 90 days after an asset is added as a Covered
Asset after the Closing Date, a BPO for such Covered Asset (including delivering
a BPO with respect to an asset that was previously withdrawn as a Covered Asset
but is now added back), (iii) as soon as available and in any event within 90
days after a Covered Asset



- 42 -

--------------------------------------------------------------------------------




has a write-down in Book Value that results in such Book Value being less than
80% of the Book Value for such Covered Asset as of the later of (x) the date
such asset became a Covered Asset and (y) the date of delivery of the most
recent BPO with respect to such Covered Asset, a new BPO for such Covered Asset
and (iv) at any time at the Borrower’s request, deliver an updated BPO for any
Covered Asset;
(l)from time to time such additional information regarding any of the
Collateral, Covered Assets or the financial condition or operations or
investments of the Borrower and its Subsidiaries, in each case, as the
Administrative Agent, at the request of any Bank, may reasonably request in
writing, so long as disclosure of such information could not result in a
violation of, or expose the Borrower or its Subsidiaries to any material
liability under, any applicable law, statute, ordinance or regulation or any
agreements with unaffiliated third parties that are binding on the Borrower or
any of its Subsidiaries or on any Property of any of them;
(m)promptly and in any event within ten (10) days after the Borrower obtains
actual knowledge that it has failed to qualify as a REIT under the applicable
provisions of the Code; and
(n)at the time the Borrower adds, withdraws or substitutes a Covered Asset or
Collateral pursuant to Section 2.18, a revised Collateral and Covered Assets
List, an updated Borrowing Base Certificate and an updated Schedule 4.28.
Section 5.2.Payment of Obligations. The Borrower and its Consolidated
Subsidiaries will pay and discharge, at or before maturity, all their respective
material obligations and liabilities including, without limitation, any such
material obligations (a) pursuant to any agreement by which it or any of its
properties is bound and (b) in respect of federal, state and other taxes, in
each case where the failure to so pay or discharge such obligations or
liabilities is likely to result in a Material Adverse Effect, and will maintain
in accordance with GAAP, appropriate reserves for the accrual of any of the
same.
Section 5.3.Maintenance of Property; Insurance; Leases.
(a)The Borrower shall keep, and shall cause each Consolidated Subsidiary to
keep, all property useful and necessary in its business, including without
limitation each of its Real Property Assets (for so long as the same constitutes
a Real Property Asset), in good repair, working order and condition, ordinary
wear and tear excepted, in each case where the failure to so maintain and repair
will have a Material Adverse Effect.
(b)The Borrower shall maintain, or cause to be maintained, insurance described
in Section 4.24 hereof with insurers meeting the qualifications described
therein, which insurance shall in any event not provide for less coverage than
insurance customarily carried by owners of properties similar to, and in the
same locations as, the Covered Parties’ Real Property Assets. The Borrower shall
deliver to the Administrative Agent (i) upon the reasonable request of the
Administrative Agent from time to time certificates of insurers evidencing the
insurance carried, (ii) within five (5) days of receipt of notice from any
insurer a copy of any notice of cancellation or material change in coverage
required by Section 4.24 from that existing on the date of this Agreement and
(iii) forthwith, notice of any cancellation or nonrenewal (without replacement)
of coverage by the Borrower or any other Covered Party.
Section 5.4.Maintenance of Existence. The Borrower shall and shall cause each of
its Consolidated Subsidiaries to preserve, renew and keep in full force and
effect, its corporate existence and its rights, privileges and franchises
necessary for the normal conduct of its business unless the failure to maintain
such existence (other than the existence of the Borrower), rights, privileges
and franchises does not have a Material Adverse Effect.



- 43 -

--------------------------------------------------------------------------------




Section 5.5.Compliance with Laws. The Borrower shall, and shall cause its
Consolidated Subsidiaries to, comply in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to its Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to do so will not have a Material
Adverse Effect or expose the Administrative Agent or Banks to any material
liability therefor.
Section 5.6.Inspection of Property, Books and Records. The Borrower shall, and
shall cause each of its Consolidated Subsidiaries to, keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities in
conformity with GAAP, modified as required by this Agreement and applicable law;
and shall permit representatives of any Bank, at such Bank’s expense, or upon
the occurrence and during the continuance of any Event of Default, at the
Borrower’s expense (but subject to the reimbursement limitations in Section
9.3), so long as disclosure of such information could not result in a violation
of, or expose the Borrower or any of its Subsidiaries to any material liability
under, any applicable law, ordinance or regulation or any agreements with
unaffiliated third parties that are binding on the Borrower or any of its
Subsidiaries, to examine and make abstracts from any of its books and records
and to discuss its affairs, finances and accounts with its officers and
independent public accountants, all at such reasonable times during normal
business hours, upon reasonable prior notice and as often as may reasonably be
desired. Upon the occurrence and during the continuance of any Event of Default,
representatives of any Bank permitted to review such books or engage in such
discussions shall include consultants, accountants, auditors and any other
representatives that any Bank deems necessary in connection with any workout or
proposed workout of the Loans.
Section 5.7.Existence. The Borrower shall do or cause to be done, all things
necessary to preserve and keep in full force and effect its and its Consolidated
Subsidiaries’ existence and its patents, trademarks, servicemarks, domain names,
tradenames, copyrights, franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other rights, consents and approvals the nonexistence of which is likely to have
a Material Adverse Effect.
Section 5.8.Independent Director. The board of directors, board of managers, or
other equivalent governing body of each Covered Subsidiary that is a Pledged
Subsidiary or owns a Covered Asset shall include at least one special,
independent director or member (or equivalent thereof), pursuant to
documentation satisfactory to the Administrative Agent, whose consent shall be
required for (i) any bankruptcy or insolvency filing by the relevant Covered
Subsidiary, as the case may be, (ii) the transfer of any membership or other
equity interests therein (other than the sale or other transfer of such
membership or equity interests in a transaction permitted under the Loan
Documents) and (iii) encumbering any asset owned by such Covered Subsidiary,
other than an Excluded Asset, with a real property mortgage or deed of trust, as
applicable, or a security agreement, pledge agreement or any similar agreement
creating a Lien in respect thereof, except as permitted under the Loan Documents
(including as a result of any consent, amendment, waiver or other modification
obtained in accordance with the terms of the Loan Documents).
Section 5.9.Financial Covenants.
(a)Consolidated Coverage Ratio. As of the last day of each fiscal quarter, the
Consolidated Coverage Ratio shall be equal to or greater than 1.50 to 1.00.
(b)Facility Collateral Coverage Ratio. As of the last day of each fiscal
quarter, the Facility Collateral Coverage Ratio shall be equal to or greater
than 1.50 to 1.00.



- 44 -

--------------------------------------------------------------------------------




(c)Weighted Average CTL Lease Term. As of the last day of each fiscal quarter,
the Weighted Average CTL Lease Term shall be greater than or equal to five (5)
years.
Section 5.10.Restricted Payments.The Borrower shall not, and shall not permit
its Subsidiaries to, pay any dividends; provided that, (w) in any Fiscal Year in
which the Borrower is qualified as a REIT, the Borrower may pay dividends in an
amount, as determined on an aggregate annual basis as of the end of any such
Fiscal Year, not to exceed 100% of the Borrower’s REIT taxable income for such
Fiscal Year calculated prior to deducting (A) accumulated net operating losses
of the Borrower as of December 31, 2014 and (B) dividends paid or payable by the
Borrower, (x) any Subsidiary of the Borrower may pay dividends to the Borrower
or to any other Subsidiary of the Borrower and to its other equityholders on a
ratable basis, (y) so long as no Material Default or Event of Default is
continuing, the Borrower may pay dividends to holders of its preferred equity in
an aggregate amount in any Fiscal Year not to exceed the stated dividend amount
payable pursuant to the terms of such preferred equity, and (z) so long as no
Default or Event of Default is continuing, the Borrower may distribute or pay
dividends in the form of Real Property Assets or Loan Assets (or Securities in
an entity substantially all of whose assets constitutes such Loan Assets or
ownership interests in such Real Property Assets) to its equity holders on a
ratable basis, so long as such Loan Assets, Real Property Assets or Securities
are not Collateral, Covered Assets or equity interests in a Pledged Subsidiary
or Covered Subsidiary
(b)The Borrower shall not, and shall not permit its Subsidiaries to, make any
prepayments, repurchases or redemptions of unsecured Indebtedness of the
Borrower or any Subsidiary (including any unsecured Indebtedness convertible
into capital stock of the Borrower), Indebtedness for borrowed money of the
Borrower or any Subsidiary that is subordinated to the Obligations or preferred
or common stock of the Borrower or any Subsidiary except to the extent funded
with or exchanged for (i) income or payments received in respect of, or proceeds
from the sale, refinancing or maturity of, assets not constituting Collateral or
a Covered Asset, (ii) interest, fee or rental income in respect of any assets
(including assets constituting part of the Collateral or Covered Assets) or
(iii) equity or Indebtedness issued by the Borrower or the proceeds thereof.
Section 5.11.Restriction on Fundamental Changes. (a)  The Borrower shall not,
and shall not permit any other Covered Party to, enter into any merger or
consolidation without obtaining the prior written consent thereto of the
Required Banks, unless (i) in the case of any such merger or consolidation
involving (x) the Borrower, the Borrower is the surviving entity (regardless of
whether a Covered Subsidiary is involved) and (y) any other Covered Subsidiary,
a Covered Subsidiary is the surviving entity (which surviving entity must be a
Pledged Subsidiary if a Pledged Subsidiary is involved) and (ii) in each case,
the same will not result in the occurrence of a Material Default or an Event of
Default. The Borrower shall not, and, except in connection with a merger or
consolidation permitted in the preceding sentence, shall not permit any other
Covered Subsidiary to, liquidate, wind-up or dissolve (or suffer any liquidation
or dissolution), discontinue its business or convey, lease, sell, transfer or
otherwise dispose of, in one transaction or series of transactions, all or
substantially all of its business or property, whether now or hereafter
acquired, other than to the Borrower or to any Covered Subsidiary (and if
involving a Pledged Subsidiary or the assets of a Covered Subsidiary, to another
Pledged Subsidiary) or in connection with any sale of all or substantially all
of its assets or any payment or prepayment in full or other monetization in full
of its assets. Nothing in this Agreement shall limit or restrict any Covered
Party to sell, pledge, mortgage or transfer any Excluded Asset, except as set
forth in Sections 5.14 and 5.15.
(b)The Borrower shall not, and shall not permit any other Covered Party to,
amend its articles of incorporation, bylaws, or other organizational documents
such that the provisions thereof would violate Section 5. 8 or permit any action
prohibited by Section 5.18 or, otherwise, in any manner that would be materially
adverse to the Banks without the Required Banks’ consent.



- 45 -

--------------------------------------------------------------------------------




Section 5.12.Changes in Business. The Borrower’s primary business shall not be
substantially different from that conducted by the Borrower on the Closing Date
and shall include ownership and management of Credit Tenant Lease Assets, Loan
Assets and Real Property Assets. The Borrower shall carry on its business
operations through the Borrower and its Consolidated Subsidiaries and its
Investment Affiliates.
Section 5.13.Borrower Status. The Borrower shall at all times remain a publicly
traded company listed for trading on the New York Stock Exchange (or another
nationally recognized stock exchange (for the avoidance of doubt, the NASDAQ
stock quotation system or any successor thereto shall be considered a nationally
recognized exchange)).
Section 5.14.Other Indebtedness. (a) The Borrower shall not permit any Covered
Subsidiary to create, incur, assume or suffer to exist any Indebtedness other
than Indebtedness of the Covered Subsidiaries existing on the Closing Date and
set forth on Schedule 4.4(c), obligations under warranties and indemnities
incurred in the ordinary course of business, and Non-Recourse Indebtedness in
respect of Excluded Assets.
(b)The Borrower shall not consent to or vote in favor of (and shall not permit
any Subsidiary to consent to or vote in favor of) the incurrence of any
Indebtedness by any Covered Party (other than Indebtedness permitted under
Section 5.14(a)).
Section 5.15.Liens. (a) The Borrower shall not, nor shall it permit any
Subsidiary to, create, incur, assume or suffer to exist any Lien upon any item
of Collateral or Covered Assets, except for Permitted Liens.
(b)The Borrower shall not consent to or vote in favor of (and shall not permit
any Subsidiary to consent to or vote in favor of) the incurrence of any Liens on
any assets of any Covered Party, except for Permitted Liens and Liens on
Excluded Assets in respect of Non-Recourse Indebtedness.
Section 5.16.[Reserved].
Section 5.17.Restrictive Agreements. The Borrower shall not, and shall not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Person or any of its subsidiaries to
create, incur or permit to exist any Lien upon the Collateral, provided that the
foregoing clause (a) shall not apply to restrictions and conditions imposed by
law or by any Loan Document or (b) the ability of any other Covered Party (other
than the Borrower) to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Covered Party or to guarantee Indebtedness of the Borrower
or any other Covered Party; provided that the foregoing shall not apply to
restrictions and conditions imposed by law, by any Loan Document, by the
Borrower’s existing or future public note Indebtedness or credit agreements
governing Indebtedness for borrowed money.
Section 5.18.Limitation on Activities of the Covered Parties. The Borrower shall
not permit any other Covered Party (other than the Borrower) to (a) (i) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than ownership of Covered Assets,
Excluded Assets and anything incidental thereto, (ii) own any assets other than
Covered Asset, Excluded Assets or any assets incidental thereto, or (iii) take
any action, or conduct its affairs in a manner, that could reasonably be
expected to result in the separate existence of such Covered Party being
ignored, or the assets and liabilities of such Covered Party being substantively
consolidated with those of the Borrower or any Subsidiary thereof in a
bankruptcy, reorganization or other insolvency proceeding or



- 46 -

--------------------------------------------------------------------------------




(b) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) Indebtedness permitted pursuant
to Section 5.14(a), (ii) nonconsensual obligations imposed by operation of law,
(iii) obligations with respect to its equity interests to the extent in
compliance with Section 5.8, not prohibited by this Section 5.18 or, otherwise,
materially adverse to the Banks, (iv) obligations (other than Indebtedness) in
the ordinary course of business in the operation of its assets and (v) the
statutory liability of any general partner for the liabilities of the limited
partnership in which it is a general partner.
Section 5.19.Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b) in the
case of a Covered Party (other than the Borrower), in transactions between or
among such Covered Parties not involving any other Affiliate (but if such
transactions involving the transfer of assets, such transfers shall be subject
to the Liens granted pursuant to the Collateral Documents), (c) in the case of
the Borrower or any Subsidiary which is not a Covered Party, in transactions
between or among the Borrower and such Subsidiaries not involving any other
Affiliate and (d) any payment of dividends, other restricted payments or other
transactions permitted by Section 5.11.
Section 5.20.Corporate Ratings. The Borrower shall obtain affirmation of its
corporate ratings from S&P and Moody’s within 60 days after the Closing Date,
which corporate ratings shall be equal to or higher than B+ from S&P and B2 from
Moody’s.
Section 5.21.Anti-Corruption Laws. The Borrower shall (a) maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions and (b) not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
ARTICLE VI
DEFAULTS
Section 6.1.Events of Default. An “Event of Default” shall have occurred if one
or more of the following events shall have occurred and be continuing:
(a)the Borrower shall fail to (i) pay when due any principal of any Loan, or
(ii) the Borrower shall fail to pay when due interest on any Loan or any fees or
any other amount payable to the Administrative Agent or the Banks hereunder and
the same shall continue for a period of five (5) days after the same becomes
due; or
(b)the Borrower shall fail to observe or perform any covenant contained in
Section 2.11, 2.16, 2,18, Section 5.1(d)(i), 5.1(i), 5.1(j), 5.1(k), 5.4, 5.9,
5.10, 5.11, 5.12, 5.13, 5.14, 5.15, 5.17, 5.18, 5.19, 5.20 or 5.21 and, (i)
solely in the case of any failure to comply with Section 5.9(b) and Section
5.9(c), such failure shall continue unremedied for a period of thirty (30) days
(it being understood that any



- 47 -

--------------------------------------------------------------------------------




such failure to comply with (x) Section 5.9(b) may be remedied by a prepayment
of the Loans or adding assets as Covered Assets pursuant to Section 2.18 prior
to or during such 30-day period so long as after giving effect to any such
prepayment or addition of Covered Asset the Borrower is in pro forma compliance
with Section 5.9(b) and (y) Section 5.9(c) may be remedied by adding or
withdrawing Credit Tenant Lease Assets as Covered Assets pursuant to Section
2.18 prior to or during such period so long as after giving effect to any such
addition or withdrawal of Credit Tenant Lease Assets the Borrower is in pro
forma compliance with Section 5.9(c)) and (ii) solely in the case of any failure
to comply with Section 5.1(d)(i), such failure shall continue unremedied for a
period of 10 days; or
(c)the Borrower or any Covered Party shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Loan Document
(other than those covered by clause (a), (b), (e), (f), (g), (h), (i), (l) or
(n) of this Section 6.1) for 30 days after written notice thereof has been given
to the Borrower by the Administrative Agent; or if such default is of such a
nature that it cannot with reasonable effort be completely remedied within said
period of thirty (30) days such additional period of time as may be reasonably
necessary to cure same, provided the Borrower commences such cure within said
thirty (30) day period and diligently prosecutes same, until completion, but in
no event shall such extended period exceed ninety (90) days; or
(d)any representation, warranty, certification or statement that is made by the
Borrower in this Agreement or by the Borrower or any other Covered Party in any
other Loan Document to which it is a party or that is contained in any
certificate, financial statement or other document delivered pursuant to this
Agreement or any other Loan Document, shall prove to have been incorrect in any
material respect when made (or deemed made); or
(e)the Borrower or any Subsidiary shall default in the payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise)
of any amount owing in respect of any Recourse Debt (other than the Obligations)
for which the aggregate outstanding principal amounts exceed $75,000,000 and
such default shall continue beyond the giving of any required notice and the
expiration of any applicable grace period and such default has not been waived,
in writing, by the holder of any such Recourse Debt; or the Borrower or any
Subsidiary shall default in the performance or observance of any obligation or
condition with respect to any such Recourse Debt or any other event shall occur
or condition exist beyond the giving of any required notice and the expiration
of any applicable grace period, if the effect of such default, event or
condition is to accelerate the maturity of any such indebtedness or to permit
(without any further requirement of notice or lapse of time) the holder or
holders thereof, or any trustee or agent for such holders, to accelerate the
maturity of any such indebtedness; or
(f)(i) the Borrower or (ii) any Subsidiary of the Borrower or any Investment
Affiliate of the Borrower to which, either individually or in the aggregate,
$100,000,000 or more of the Borrower’s Consolidated Tangible Net Worth is
attributable, or (iii) a Pledged Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action to authorize any of the foregoing; or
(g)an involuntary case or other proceeding shall be commenced against (i) the
Borrower, (ii) any Subsidiary of the Borrower or any Investment Affiliate of the
Borrower to which, either individually or in the aggregate, $100,000,000 or more
of the Borrower’s Consolidated Tangible Net



- 48 -

--------------------------------------------------------------------------------




Worth is attributable, or (iii) any Pledged Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against the Borrower,
any such Subsidiary of the Borrower or any such Investment Affiliate under the
federal bankruptcy laws as now or hereafter in effect; or
(h)one or more final, non-appealable judgments or decrees in an aggregate amount
of $75,000,000 or more shall be entered by a court or courts of competent
jurisdiction against the Borrower or any Subsidiary of the Borrower (other than
any judgment as to which, and only to the extent, a reputable insurance company
has acknowledged coverage of such claim in writing), and (i) any such judgments
or decrees shall not be stayed, discharged, paid, bonded or vacated within
ninety (90) days or (ii) enforcement proceedings shall be commenced by any
creditor on any such judgments or decrees; or
(i)there shall be a replacement of a majority of the Board of Directors of the
Borrower over a two-year period from the directors who constituted the Board of
Directors of the Borrower at the beginning of such period, and such replacement
shall not have been approved by a vote of at least a majority of the Board of
Directors of the Borrower then still in office who were either members of such
Board of Directors at the beginning of such period or whose election as a member
of such Board of Directors was previously so approved; or
(j)any Person or “group” (as such term is defined in applicable federal
securities laws and regulations) shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than forty percent (40%)
of the aggregate ordinary voting power represented by the issued and outstanding
common shares of the Borrower; or
(k)if any Termination Event with respect to a Plan or Multiemployer Plan shall
occur as a result of which Termination Event or Events any member of the ERISA
Group has incurred or may incur any liability to the PBGC or any other Person
and the sum (determined as of the date of occurrence of such Termination Event)
of the insufficiency of such Plan or Multiemployer Plan and the insufficiency of
any and all other Plans and Multiemployer Plans with respect to which such a
Termination Event shall occur and be continuing (or, in the case of a Multiple
Employer Plan with respect to which a Termination Event described in clause (ii)
of the definition of Termination Event shall occur and be continuing and in the
case of a liability with respect to a Termination Event which is or could be a
liability of the Borrower rather than a liability of the Plan, the liability of
the Borrower) is equal to or greater than $10,000,000 and which the Required
Banks reasonably determine will have a Material Adverse Effect; or
(l)if, any member of the ERISA Group shall commit a failure described in Section
302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of the lien
determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the Code
that could reasonably be expected to be imposed on any member of the ERISA Group
or their assets in respect of such failure shall be equal to or greater than
$10,000,000 and which the Required Banks reasonably determine will have a
Material Adverse Effect; or
(m)any assets of the Borrower shall constitute “assets” (within the meaning of
ERISA or Section 4975 of the Code, including but not limited to 29 C.F.R.
§ 2510.3-101 or any successor regulation thereto) of an “employee benefit plan”
within the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code; or



- 49 -

--------------------------------------------------------------------------------




(n)at any time, for any reason the Borrower repudiates in writing its payment
obligations under any Loan Document or any Covered Party repudiates in writing
its negative pledge obligations under the Negative Pledge Agreement or any other
Loan Document; or
(o)any Collateral Document shall not, for any reason, be in full force and
effect (or any Covered Party shall so assert), or any security interest
purported to be created by any of the Collateral Documents shall not be a valid,
enforceable and perfected security interest having the priority required by the
Collateral Documents (or any Covered Party shall so assert) (other than (i)
pursuant to the terms of this Agreement or any other Loan Document (including
any release pursuant to the terms hereof or thereof) or (ii) as a result of acts
or omissions by the Administrative Agent); or
(p)at any time Borrower shall fail to directly or indirectly own and control
100% of the outstanding equity interests in any Covered Subsidiary at any time
such Covered Subsidiary owns Covered Assets.
Section 6.2.Rights and Remedies. (a) Upon the occurrence of any Event of Default
described in Section 6.1(f) or Section 6.1(g), the Commitments shall immediately
terminate and the unpaid principal amount of, and any and all accrued interest
on, the Loans and any and all accrued fees and other Obligations hereunder shall
automatically become immediately due and payable, with all additional interest
from time to time accrued thereon and without presentation, demand, or protest
or other requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower for itself; and upon the occurrence and during the continuance of any
other Event of Default, the Administrative Agent, following consultation with
the Banks, may (and upon the demand of the Required Banks shall), by written
notice to the Borrower, in addition to the exercise of all of the rights and
remedies permitted the Administrative Agent, and the Banks at law or equity or
under any of the other Loan Documents, declare that the Commitments are
terminated and declare the unpaid principal amount of and any and all accrued
and unpaid interest on the Loans and any and all accrued fees and other
Obligations hereunder to be, and the same shall thereupon be, immediately due
and payable with all additional interest from time to time accrued thereon and
(except as otherwise provided in the Loan Documents) without presentation,
demand, or protest or other requirements of any kind (including, without
limitation, valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate and notice of acceleration), all of which are hereby
expressly waived by the Borrower for itself.
(b)Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, the Administrative Agent and the Banks each agree that
any exercise or enforcement of the rights and remedies granted to the
Administrative Agent or the Banks under this Agreement or any other Loan
Document or at law or in equity with respect to this Agreement or any other Loan
Documents shall be commenced and maintained solely by the Administrative Agent,
in each case on behalf of the Administrative Agent, any other Agent and/or the
Banks. The Administrative Agent shall act at the direction of the Required Banks
in connection with the exercise of any and all remedies at law, in equity or
under any of the Loan Documents or, if the Required Banks are unable to reach
agreement after being afforded reasonable notice and opportunity to consent,
then, from and after an Event of Default, the Administrative Agent may pursue
such rights and remedies as it may determine.
Section 6.3.Notice of Default. The Administrative Agent shall give notice to the
Borrower under Section 6.1(b), Section 6.1(c) and Section 6.1(d) promptly upon
being requested to do so by the Required Banks and shall thereupon notify all
the Banks thereof. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default (other
than nonpayment of principal of or interest on the Loans) unless the
Administrative Agent has received notice in writing from a Bank or the Borrower
referring to this Agreement or the other Loan Documents,



- 50 -

--------------------------------------------------------------------------------




describing such event or condition. Should the Administrative Agent receive
notice of the occurrence of a Default or Event of Default expressly stating that
such notice is a notice of a Default or Event of Default, or should the
Administrative Agent send the Borrower a notice of Default or Event of Default,
the Administrative Agent shall promptly give notice thereof to each Bank.
Section 6.4.Distribution of Proceeds after Default. Notwithstanding anything
contained herein to the contrary, from and after an Event of Default, to the
extent proceeds are received by the Administrative Agent, such proceeds shall be
distributed to the Banks pro rata in accordance with the unpaid principal amount
of the Loans (giving effect to any participations granted therein pursuant to
Section 9.6).
ARTICLE VII
THE AGENTS; CERTAIN MATTERS RELATING TO THE BANKS
Section 7.1.Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf,
including execution of the other Loan Documents, and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto. Except as set forth in Section 7.8
hereof, the provisions of this Article VII are solely for the benefit of the
Administrative Agent, the other Agents and the Banks, and the Borrower shall not
have any rights to rely on or enforce any of the provisions hereof. In
performing its functions and duties under this Agreement and the other Loan
Documents, the Administrative Agent shall act solely as an agent of the Banks
and shall not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for the Borrower or any other
Covered Party. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agents shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Bank,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.
Section 7.2.Administrative Agency and Affiliates. JPMorgan Chase Bank, N.A. has
the same rights and powers under this Agreement as any other Bank and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent and JPMorgan Chase Bank, N.A. and each of its affiliates,
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or affiliate of the foregoing as if
they were not the Administrative Agent hereunder, and the term “Bank” and
“Banks” shall include each of JPMorgan Chase Bank, N.A. each in its individual
capacity.
Section 7.3.Action by Agents.
(a)The obligations of each of the Agents hereunder are only those expressly set
forth herein. Without limiting the generality of the foregoing, each of the
Agents shall not be required to take any action with respect to any Default or
Event of Default, except as expressly provided in Article VI. The duties of each
Agent shall be administrative in nature. Subject to the provisions of Section
7.1, Section 7.5 and Section 7.6, each Agent shall administer the Loans in the
same manner as each administers its own loans. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Banks, (c) except for notices, reports and other
documents expressly



- 51 -

--------------------------------------------------------------------------------




required to be furnished to the Banks by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Covered Party or any affiliate of the Covered Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, advisors, attorneys in fact or affiliates and (d) the
Administrative Agent shall not be required to take any action that (in its
opinion or the opinion of its counsel) exposes it to personal liability or which
is contrary to the Loan Documents or applicable law.
(b)The Administrative Agent may execute any of its duties under this Agreement
and the other Loan Documents by or through agents or attorneys in fact
(including without limitation, a custodian to administer the Collateral) and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in fact selected by it with reasonable
care. In furtherance of the foregoing, each Bank hereby authorizes the
Administrative Agent to enter into such documents and instruments as it deems
reasonably necessary to implement its duties under this Agreement and the other
Loan Documents.
Section 7.4.Consultation with Experts. As between any Agent on the one hand and
the Banks on the other hand, such Agent may consult with legal counsel (who may
be counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
Section 7.5.Liability of Agents. As between each Agent on the one hand and the
Banks on the other hand, none of the Agents nor any of their affiliates nor any
of their respective directors, officers, agents or employees shall be liable for
any action taken or not taken by it in connection herewith (i) with the consent
or at the request of the Required Banks or (ii) in the absence of its own gross
negligence or willful misconduct. As between each Agent on the one hand and the
Banks on the other hand, none of the Agents nor any of their respective
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document,
or any Borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower or any other Covered Party; (iii) the
satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to such Agent, or (iv) the validity, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other instrument
or writing furnished in connection herewith. As between each Agent on the one
hand and the Banks on the other hand, none of the Agents shall incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex, email message,
facsimile or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Bank or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder that
by its terms must be fulfilled to the satisfaction of a Bank, the Administrative
Agent may



- 52 -

--------------------------------------------------------------------------------




presume that such condition is satisfactory to such Bank unless the
Administrative Agent shall have received notice to the contrary from such Bank
prior to the applicable extension of credit or other action.
Section 7.6.Indemnification. Each Bank shall, ratably in accordance with its
Commitments or Loans, as applicable, outstanding, indemnify the Agents and their
affiliates and their respective directors, officers, agents, advisors and
employees (to the extent not reimbursed by the Borrower) against any cost,
expense (including, without limitation, counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such indemnitee’s
gross negligence or willful misconduct) that such indemnitee may suffer or incur
in connection with its duties as Agent under this Agreement, the other Loan
Documents or any action taken or omitted by such indemnitee hereunder. In the
event that any Agent shall, subsequent to its receipt of indemnification
payment(s) from Banks in accordance with this section, recoup any amount from
the Borrower, or any other party liable therefor in connection with such
indemnification, such Agent shall reimburse the Banks which previously made the
payment(s) pro rata, based upon the actual amounts which were theretofore paid
by each Bank. Each Agent shall reimburse such Banks so entitled to reimbursement
within two (2) Business Days of its receipt of such funds from the Borrower or
such other party liable therefor. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by a Bank, an indemnitee or any other Person, whether or not an
indemnitee is otherwise a party thereto. The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
Section 7.7.Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon any Agent or any other Bank, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon any Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.
Section 7.8.Successor Agent. The Administrative Agent may resign at any time by
giving notice thereof to the Banks and the Borrower. Upon any such resignation,
the Required Banks shall have the right to appoint a successor Administrative
Agent, which successor Administrative Agent shall, provided no Event of Default
has occurred and is then continuing, be subject to the Borrower’s approval,
which approval shall not be unreasonably withheld or delayed. If no successor
Administrative Agent shall have been so appointed by the Required Banks and
approved by the Borrower, and shall have accepted such appointment, within 10
days after the retiring Administrative Agent gives notice of resignation, then
the retiring Administrative Agent may (but shall not be required to), on behalf
of the Banks, appoint a successor Administrative Agent which shall be the
Administrative Agent, who shall act until the Required Banks shall appoint an
Administrative Agent. Any appointment of a successor Administrative Agent by
Required Banks or the retiring Administrative Agent, pursuant to the preceding
sentence shall, provided no Event of Default has occurred and is then
continuing, be subject to the Borrower’s approval, which approval shall not be
unreasonably withheld or delayed. If no successor Administrative Agent has
accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation (and no
successor agent has been appointed as successor Administrative Agent by the
retiring Administrative Agent), the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective, and the Banks shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Banks appoint a successor agent as provided for above.
Upon the acceptance of its appointment as the Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent and the retiring Administrative Agent, shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder, the provisions of this Article
shall inure to its



- 53 -

--------------------------------------------------------------------------------




benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent. Such resignation or removal shall take effect upon the
acceptance of appointment by a successor Administrative Agent in accordance with
the provisions of this Section 7.8.
Section 7.9.Exculpation of BPO Broker. Each Bank acknowledges and agrees, for
the benefit of the Agents, the Borrower and each of the BPO Brokers and each of
their respective affiliates and each of their respective partners, directors,
officers, employees, agents, counsel, auditors, advisors and other
representatives (collectively, the “Representatives”), as follows:
(a)Each BPO Broker prepared its respective BPO relying primarily on information
provided by the Borrower, and neither any BPO Broker nor any Agent is
responsible or liable for any inaccuracy or omission in the information provided
to the BPO Brokers by the Borrower. None of the BPO Brokers or Agents has made
or makes any express or implied representation or warranty as to the accuracy or
completeness of such information.
(b)None of the BPO Brokers or Agents has any obligation to engage in any further
diligence regarding the information provided to it by the Borrower or to obtain
any additional information for purposes of the BPO Brokers preparing their
respective BPOs.
(c)None of the BPO Brokers or Agents has engaged an auditor to perform an audit
or review of the financial statements of the Borrower, and none of the BPO
Brokers or Agents is providing any assurance of the accuracy of the information
in such financial statements.
(d)There is no assurance that the BPOs will accurately predict the actual future
performance and/or operations of any asset and/or property reviewed for purposes
of the BPOs.
(e)No Agent shall be responsible or liable for the preparation or the contents
of the BPOs or such Bank’s use of the BPOs, and such Bank agrees that such Bank
will not bring or assert any claim, suit or action against any Agent or any of
its Representatives with respect to, or arising out of, the BPOs or such Bank’s
use thereof.
Section 7.10.Proofs of Claim. In case of the pendency of any proceeding under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law or any other judicial proceeding relative to any Covered Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Banks and the Administrative
Agent hereunder) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Bank to make such payments
to the Administrative Agent and, if the Administrative Agent shall consent to
the making of such payments directly to the Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its



- 54 -

--------------------------------------------------------------------------------




agents and counsel, and any other amounts due the Administrative Agent
hereunder. Nothing in this Section 7.10 shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Bank to authorize the
Administrative Agent to vote in respect of the claim of any Bank in any such
proceeding.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
Section 8.1.Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Eurodollar Borrowing the
Administrative Agent or the Required Banks determine in good faith that deposits
in Dollars are not being offered in the relevant market for such Interest Period
or that the Eurodollar Rate for such Interest Period will not adequately reflect
the cost to the Banks or the Required Banks, as the case may be, of making,
funding or maintaining such Eurodollar Borrowing for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Banks, whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Banks to make, continue, or convert Loans into, Eurodollar Loans in Dollars
shall be suspended. In such event, unless the Borrower notifies the
Administrative Agent on or before the second (2nd) Eurodollar Business Day
before, but excluding, the date of any Eurodollar Borrowing for which a Notice
of Borrowing has previously been given that it elects not to borrow on such
date, such Borrowing shall instead be made as a Base Rate Borrowing.
Section 8.2.Illegality. If, on or after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Eurodollar Lending Office) with any request or directive (whether or not
having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency shall make it unlawful for any Bank (or its
Eurodollar Lending Office) to make, maintain or fund its Eurodollar Loans in a
particular currency, the Administrative Agent shall forthwith give notice
thereof to the other Banks and the Borrower, whereupon until such Bank notifies
the Borrower and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist, the obligation of such Bank in the case of the
event described above to make Eurodollar Loans in such currency, shall be
suspended. With respect to Eurodollar Loans, before giving any notice to the
Administrative Agent pursuant to this Section 8.2, such Bank shall designate a
different Eurodollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the reasonable judgment of such Bank, be
otherwise commercially disadvantageous to such Bank.
If at any time, it shall be unlawful for any Bank to make, maintain or fund any
of its Eurodollar Loans, the Borrower shall have the right, upon five (5)
Business Days’ notice to the Administrative Agent, to either (x) cause a bank,
reasonably acceptable to the Administrative Agent, to offer to purchase the
Loans of such Bank for an amount equal to such Bank’s outstanding Loans,
together with accrued and unpaid interest and fees thereon and all other amounts
due to such Bank are concurrently therewith paid in full to such Bank, and to
become a Bank hereunder, or obtain the agreement of one or more existing Banks
to offer to purchase the Loans of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest due thereon and any and all
fees and other amounts due hereunder.



- 55 -

--------------------------------------------------------------------------------




Section 8.3.Increased Cost and Reduced Return.
(a)If, on or after the date hereof, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency, (i) shall subject any Bank to any tax on its capital reserves (or any
similar tax) with respect to this Agreement or any Eurodollar Loan made by it
(except for Non-Excluded Taxes and Other Taxes covered by Section 8.4 and
changes in the rate of tax on the overall net income or profits of such Bank);
(ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System (but excluding with respect to any Eurodollar Loan any
such requirement reflected in an applicable Eurodollar Reserve Percentage)),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank (or its
Applicable Lending Office) or (iii) shall impose on any Bank (or its Applicable
Lending Office) or on the interbank market any other condition materially more
burdensome in nature, extent or consequence than those in existence as of the
date hereof affecting such Bank’s Eurodollar Loans or its obligation to make
Eurodollar Loans, and the result of any of the foregoing is to increase the cost
to such Bank (or its Applicable Lending Office) of making or maintaining any
Eurodollar Loan, or to reduce the amount of any sum received or receivable by
such Bank (or its Applicable Lending Office) under this Agreement or under its
Note with respect to such Eurodollar Loans, by an amount reasonable determined
by such Bank to be material, then, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the Borrower shall pay to such Bank
such additional amount or amounts (based upon a reasonable allocation thereof by
such Bank to the Eurodollar Loans made by such Bank hereunder) as will
compensate such Bank for such increased cost or reduction to the extent such
Bank generally imposes such additional amounts on other borrowers of such Bank
in similar circumstances; provided however, that notwithstanding anything herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and Basel III all requests, rules, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a change in law, regardless of the
date enacted, adopted or issued.
(b)If any Bank shall have reasonably determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount reasonably deemed by such Bank to be material, then from time to time,
within 15 days after demand by such Bank (with a copy to the Administrative
Agent), the Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank (or its Parent) for such reduction to the extent such
Bank generally imposes such additional amounts on other borrowers of such Bank
in similar circumstances.
(c)Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in



- 56 -

--------------------------------------------------------------------------------




connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.
(d)Each Bank will promptly notify the Borrower and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the reasonable
judgment of such Bank, be otherwise disadvantageous to such Bank.
Notwithstanding the foregoing, if such Bank shall fail to notify the Borrower of
any such event within ninety (90) days following the end of the month during
which such event occurred, then the Borrower’s liability for any amounts
described in this Section incurred by such Bank as a result of such event shall
be limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to, but excluding, the date upon which such Bank
actually notified the Borrower of the occurrence of such event. A certificate of
any Bank claiming compensation under this Section and setting forth a reasonably
detailed calculation of the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of demonstrable error. In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.
(e)If at any time, any Bank has demanded compensation pursuant to this Section
8.3, the Borrower shall have the right, upon five (5) Business Day’s notice to
the Administrative Agent to either (x) in accordance with Section 9.6(c), cause
an Assignee to offer to purchase the Loans of such Bank for an amount equal to
such Bank’s outstanding Loans plus accrued interest, fees and other amounts due
to such Bank, and to become a Bank hereunder, or to obtain the agreement of one
or more existing Banks to offer to purchase the Loans of such Bank for such
amount, which offer such Bank is hereby required to accept, or (y) to repay in
full all Loans then outstanding of such Bank, together with interest and all
other amounts due thereon.
Section 8.4.Taxes.
(a)Any and all payments made by or on behalf of the Borrower to or for the
account of any Bank or the Administrative Agent hereunder or under any other
Loan Document shall be made free and clear of and without deduction for or on
account of any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Bank and the Administrative Agent, taxes
imposed on its income, and franchise taxes imposed on it, by (A) the
jurisdiction under the laws of which such Bank or the Administrative Agent (as
the case may be) is organized or any political subdivision thereof, (B) in the
case of each Bank, the jurisdiction of such Bank’s Applicable Lending Office or
any political subdivision thereof or (C) any other jurisdiction (or any
political subdivision thereof) as a result of a present or former connection
between such Bank or the Administrative Agent and such other jurisdiction,
except to the extent that such connection would not have arisen but for entering
into the transactions contemplated hereby and (ii) U.S. federal withholding
taxes imposed under FATCA (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Non-Excluded Taxes”); provided that, if any Non-Excluded Taxes are required
to be deducted from or in respect of any sum payable hereunder or under any
other Loan Document, as determined in good faith by the applicable withholding
agent, (w) the sum payable by the Borrower shall be increased as necessary so
that after making all required deductions (including, without limitation,
deductions applicable to additional sums payable under this Section 8.4) such
Bank or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (x) the
Borrower shall make or cause to be made such deductions, (y) the Borrower shall
pay or cause to be paid the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law



- 57 -

--------------------------------------------------------------------------------




and (z) the Borrower shall furnish to the Administrative Agent, at its address
referred to in Section 9.1, the original or a certified copy of a receipt
evidencing payment thereof.
(b)In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any other Loan
Document or from the execution or delivery of, or otherwise with respect to,
this Agreement or any other Loan Document (hereinafter referred to as “Other
Taxes”).
(c)The Borrower agrees to indemnify each Bank and the Administrative Agent for
the full amount of Non-Excluded Taxes or Other Taxes (including, without
limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.4) payable or paid by such
Bank or the Administrative Agent (as the case may be) and any liability for
penalties and interest arising therefrom or with respect thereto. This
indemnification shall be made within 15 days from the date such Bank or the
Administrative Agent (as the case may be) makes demand therefor.
(d)Each Bank that is a United States person for U.S. federal income tax
purposes, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), shall provide the Borrower and the Administrative
Agent with two duly completed copies of Internal Revenue Service Form W-9 or any
successor form prescribed by the Internal Revenue Service and shall provide the
Borrower and the Administrative Agent with two further copies of any such form
on or before the date any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
previously delivered to the Borrower and the Administrative Agent. Each Bank
that is not a United States person for U.S. federal income tax purposes, on or
prior to the date of its execution and delivery of this Agreement in the case of
each Bank listed on the signature pages hereof and on or prior to the date on
which it becomes a Bank in the case of each other Bank (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), shall provide the Borrower and the Administrative Agent with two duly
completed copies of an Internal Revenue Service Form W-8BENE, W-8ECI, or W-8IMY
as applicable to such Bank, or any successor form prescribed by the Internal
Revenue Service, and shall provide the Borrower and the Administrative Agent
with two further copies of any such form on or before the date that any such
form expires or becomes obsolete and after the occurrence of any event requiring
a change in the most recent form previously delivered by it to the Borrower and
the Administrative Agent. A Bank that provides copies of the Internal Revenue
Service Form W-8BENE and that is legally entitled to claim the portfolio
interest exemption pursuant to Section 881(c) of the Code, shall further provide
the Borrower and the Administrative Agent with, together with such Internal
Revenue Service Form W-8BENE, a written confirmation of its entitlement to such
exemption substantially in the form of Exhibit J. To the extent that it is
legally entitled to do so, a Bank shall properly claim that such Bank is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of, or eliminates, withholding tax on payments of
interest hereunder. A Bank that is not a United States person and that grants a
participating interest in a Loan or Commitment to any other Person shall
provide, in addition to its own forms specified above, the Borrower and the
Administrative Agent with two duly completed copies of the Internal Revenue
Service form applicable to such other Person, each under the cover of an
Internal Revenue Service Form W-8IMY and a withholding statement prepared in the
manner prescribed by the Internal Revenue Service, or such other forms and/or
certificates evidencing such Participant’s entitlement to any exemption from, or
reduction in the rate of U.S. withholding tax, and shall provide the Borrower
and the Administrative Agent with two further copies of any such forms and
statements on or before the date any such forms or statements expire or become
obsolete and after the occurrence of any



- 58 -

--------------------------------------------------------------------------------




event requiring a change in the most recent form or statement previously
delivered to the Borrower and the Administrative Agent. Each Bank that is not a
United States person for U.S. federal income tax purposes shall deliver to the
Borrower and the Administrative Agent any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made. If a Bank fails to timely and
properly provide or update such forms or statements (unless such failure is due
to a change in treaty, law or regulation occurring subsequently to the time such
Bank first becomes a party to this Agreement) or if the form or statement
provided by a Bank at the time such Bank first becomes a party to this Agreement
indicates a United States withholding tax rate in excess of zero, then backup
withholding or withholding tax resulting from the foregoing shall be considered
excluded from “Non-Excluded Taxes” as defined in Section 8.4(a), except to the
extent that, in the case of United States withholding tax, such Bank’s assignor
(if any) was entitled, at the time of assignment, to receive additional amounts
from the Borrower or its Consolidated Subsidiary with respect to such United
States withholding tax. Notwithstanding any other provision of this paragraph
(d)(i), no Bank shall be required to deliver any form, statement, certificate or
supplementary documentation pursuant to this paragraph (d)(i) that such Bank is
not legally able to deliver.
(e)Upon reasonable demand by, and at the expense of, the Borrower or the
Administrative Agent to any Bank, the Bank shall deliver to the Borrower and the
Administrative Agent, or to such government or taxing authority as the Borrower
or the Administrative Agent may reasonably direct, any form or document that may
be required or reasonably requested in writing in order to allow a payment to be
made hereunder or under any other Loan Document without any deduction or
withholding for or on account of any Non-Excluded Taxes or with such deduction
or withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
the Borrower or the Administrative Agent making such demand and to be executed
and to be delivered with any reasonably required certification.
(f)If a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (f), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(g)For any period with respect to which a Bank has failed to provide the
Borrower and the Administrative Agent with the appropriate form pursuant to (and
to the extent required by) paragraph (d)(i) (unless such failure is due to a
change in treaty, law or regulation occurring subsequent to the date on which a
form originally was required to be provided), such Bank shall not be entitled to
indemnification under Section 8.4(c) with respect to Non-Excluded Taxes imposed
by the United States, to the extent that such Non-Excluded Taxes would not have
been imposed but for such Bank’s failure to provide such form; provided,
however, that should a Bank, which is otherwise exempt from or subject to



- 59 -

--------------------------------------------------------------------------------




a reduced rate of withholding tax, become subject to Non-Excluded Taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Bank shall reasonably request to assist such Bank to recover
such taxes so long as the Borrower shall incur no cost or liability as a result
thereof.
(h)If the Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.4, then such Bank will, if requested in
writing by the Borrower, use reasonable efforts to change the jurisdiction of
its Applicable Lending Office so as to eliminate or reduce any such additional
payment which may thereafter accrue if such change, in the reasonable judgment
of such Bank, will not subject such Bank to any unreimbursed cost or expense and
is not otherwise disadvantageous to such Bank; provided, that nothing in this
Section 8.4(h) shall affect or postpone any of the obligations of the Borrower
or the rights of any Bank pursuant to this Section 8.4. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such change.
(i)If at any time, any Bank has demanded compensation pursuant to Section 8.3 or
Section 8.4 or the obligation of such Bank to make Eurodollar Loans has been
suspended pursuant to Section 8.2, in any such case, the Borrower shall have the
right, upon five (5) Business Day’s notice to the Administrative Agent to either
(x) in accordance with Section 9.6(c), cause an Assignee to offer to purchase
the Commitments of such Bank for an amount equal to such Bank’s outstanding
Loans plus accrued interest, fees and other amounts due to such Bank, and to
become a Bank hereunder, or to obtain the agreement of one or more existing
Banks to offer to purchase the Commitments of such Bank for such amount, which
offer such Bank is hereby required to accept, or (y) to repay in full all Loans
then outstanding of such Bank, together with interest and all other amounts due
thereon; provided that (i) any replacement of a Bank under this paragraph does
not conflict with any organizational or governing documents of any Person and
any law, treaty rule or regulation applicable to or binding upon such Person or
any of its property, (ii) prior to any replacement under this paragraph, such
Bank shall have taken no action under Section 8.4(h) so as to eliminate the
continued need for payments of amounts owing pursuant to Section 8.3 or 8.4,
(iii) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (iv) the replaced Bank shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (v) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to Section
8.3 or 8.4, as the case may be, and (vi) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Bank shall have against the replaced Bank.
(j)Each Bank shall severally indemnify the Administrative Agent for the full
amount of any taxes, duties, levies, imposts, deductions, charges or
withholdings imposed by any taxation authority or other authority, that are
attributable to (i) such Bank (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Non-Excluded Taxes or
Other Taxes and without limiting the obligation of the Borrower to do so) or
(ii) such Bank’s failure to comply with the provisions of Section 9.6(b)
relating to the maintenance of a Participant Register and, in either case, that
are payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith. A certificate
as to the amount of such payment or liability delivered to any Bank by the
Administrative Agent shall be conclusive absent manifest error. Each Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Bank under any Loan Document or otherwise payable by the
Administrative Agent to the Bank from any other source against any amount due to
the Administrative Agent under this paragraph (j).



- 60 -

--------------------------------------------------------------------------------




(k)Each party’s obligations under this Section 8.4 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Bank, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under the Loan
Documents.
Section 8.5.Base Rate Loans Substituted for Affected Eurodollar Loans. If (i)
the obligation of any Bank to make Eurodollar Loans has been suspended pursuant
to Section 8.2 or (ii) any Bank has demanded compensation under Section 8.3 or
Section 8.4 with respect to its Eurodollar Loans and the Borrower shall, by at
least five Business Days’ prior notice to such Bank through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist:
(a)the Borrower shall be deemed to have delivered a Notice of Interest Rate
Election with respect to such affected Eurodollar Loans and thereafter all Loans
which would otherwise be continued or converted by such Bank to the Borrower as
Eurodollar Loans shall be made instead as Base Rate Loans; and
(b)after each of its Eurodollar Loans has been repaid, all payments of principal
which would otherwise be applied to repay such Eurodollar Loans shall be applied
to repay its Base Rate Loans instead; and
(c)the Borrower will not be required to make any payment which would otherwise
be required by Section 2.14 with respect to such Eurodollar Loans converted to
Base Rate Loans pursuant to clause (a) above.
ARTICLE IX
MISCELLANEOUS
Section 9.1.Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be given to
such party: (x) in the case of the Borrower and the Administrative Agent, at its
address or facsimile number set forth on Exhibit K attached hereto with
duplicate copies thereof, in the case of the Borrower, to the Borrower, at its
address set forth on the signature page hereof, to its General Counsel and Chief
Financial Officer, (y) in the case of any Bank, at its address or facsimile
number set forth in its Administrative Questionnaire or (z) in the case of any
party, such other address or facsimile number and/or email address as such party
may hereafter specify for the purpose by notice to the Administrative Agent and
the Borrower. Each such notice, request or other communication shall be
effective (i) if given by telex or facsimile transmission, when such facsimile
is transmitted to the facsimile number specified in this Section and the
appropriate answerback or facsimile confirmation is received, and if not
received during the recipient’s normal business hours, shall be deemed received
at the opening of its next Business Day, (ii) if given by certified registered
mail, return receipt requested, with first class postage prepaid, addressed as
aforesaid, upon receipt or refusal to accept delivery, (iii) if given by a
nationally recognized overnight carrier, 24 hours after such communication is
deposited with such carrier with postage prepaid for next day delivery, or (iv)
if given by any other means, when delivered at the address specified in this
Section; provided that notices to the Administrative Agent under Article II or
Article VIII shall not be effective until actually received.
Section 9.2.No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor



- 61 -

--------------------------------------------------------------------------------




shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.
Section 9.3.Expenses; Indemnification.
(a)The Borrower shall pay within thirty (30) days after written notice from the
Administrative Agent, (i) all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, reasonable and documented
fees and disbursements of special counsel Simpson Thacher & Bartlett LLP) in
connection with any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder, (ii) all reasonable and documented fees
and disbursements of special counsel in connection with the syndication of the
Loans, and (iii) if an Event of Default occurs, all reasonable out-of-pocket
expenses incurred by the Administrative Agent and each Bank, including, without
limitation, reasonable and invoiced fees and disbursements of counsel for the
Administrative Agent and each of the Banks, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom (provided, however, that the attorneys’ fees and
disbursements for which the Borrower is obligated under this subsection (a)(iii)
shall be limited to the reasonable and invoiced non-duplicative fees and
disbursements of (A) counsel for the Administrative Agent, and (B) counsel for
all of the Banks as a group; and provided, further, that all other costs and
expenses for which the Borrower is obligated under this subsection (a)(iii)
shall be limited to the reasonable and invoiced non-duplicative costs and
expenses of the Administrative Agent). For purposes of this subsection (a)(iii),
(1) counsel for the Administrative Agent shall mean a single outside law firm
representing the Administrative Agent and (2) counsel for all of the Banks as a
group shall mean a single outside law firm representing such Banks as a group
(which law firm may or may not be the same law firm representing the
Administrative Agent).
(b)The Borrower agrees to indemnify each Agent and each Bank, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding that may at any time
(including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities of the Borrower or any
Environmental Affiliate involving Materials of Environmental Concern, (iv) the
breach of any environmental representation or warranty set forth herein, but
excluding those liabilities, losses, damages, costs and expenses (a) for which
such Indemnitee has been compensated pursuant to the terms of this Agreement or
that are excluded under Section 8.3, (b) incurred solely by reason of the gross
negligence or willful misconduct of such Indemnitee as determined by a final
judgment of a court of competent jurisdiction, (c) arising from any violation of
Environmental Law relating to a Property, which violation is caused by the act
or omission of such Indemnitee after such Indemnitee takes possession of such
Property or (d) owing by such Indemnitee to any third party based upon
contractual obligations of such Indemnitee owing to such third party which are
not expressly set forth in the Loan Documents. In addition, the indemnification
set forth in this Section 9.3(b) in favor of any director, officer, agent or
employee of any Agent or any Bank shall be solely in their respective capacities
as such director, officer, agent or employee. The Borrower’s obligations under
this Section



- 62 -

--------------------------------------------------------------------------------




shall survive the termination of this Agreement and the payment of the
Obligations. Without limitation of the other provisions of this Section 9.3, the
Borrower shall indemnify and hold each of the Agents and the Banks free and
harmless from and against all loss, costs (including reasonable and documented
attorneys’ fees and expenses), expenses, taxes, and damages (including
consequential damages) that the Agents and the Banks may suffer or incur by
reason of the investigation, defense and settlement of claims and in obtaining
any prohibited transaction exemption under ERISA or the Code necessary in the
Administrative Agent’s reasonable judgment by reason of the inaccuracy of the
representations and warranties, or a breach of the provisions, set forth in
Section 4.6(a). In the case of an investigation, litigation or proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of the Borrower’s equity holders or creditors, an Indemnitee or
any other Person, whether or not an Indemnitee is otherwise a party thereto.
Section 9.4.Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or to any other Person, any such notice being hereby expressly waived, to set
off and to appropriate and apply any and all deposits (general or special, time
or demand, provisional or final) and any other indebtedness at any time held or
owing by such Bank (including, without limitation, by branches, agencies and
Affiliates of such Bank wherever located) to or for the credit or the account of
the Borrower against and on account of the Obligations of the Borrower then due
and payable to such Bank under this Agreement or under any of the other Loan
Documents, including, without limitation, all interests in Obligations purchased
by such Bank; provided that if any Defaulting Bank shall exercise any such right
of set-off, (i) all amounts so set-off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of this Agreement and, pending such payment, shall be segregated by such
Defaulting Bank from its other funds and deemed held in trust for the benefit of
the Administrative Agent and the Banks and (ii) the Defaulting Banks shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Bank as to which it
exercised such right of set-off. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made by it, which is greater than the proportion received by any
other Bank with respect to such due amount, the Bank receiving such
proportionately greater payment shall purchase such participations in the Loans
made by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans made by the Banks shall be shared by the Banks pro rata; provided that,
but subject to the proviso in the first sentence of this Section 9.4, nothing in
this Section shall impair the right of any Bank to exercise any right of set-off
or counterclaim it may have to any deposits not received in connection with the
Loans and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its indebtedness under the Loans. The
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in a Loan, whether or not acquired
pursuant to the foregoing arrangements, may exercise rights of set-off or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of the Borrower in the
amount of such participation. Notwithstanding anything to the contrary contained
herein, any Bank may, by separate agreement with the Borrower, waive its right
to set off contained herein or granted by law and any such written waiver shall
be effective against such Bank under this Section 9.4.
Section 9.5.Amendments and Waivers. (a) Any provision of this Agreement or the
Notes or other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Required
Banks (and, if the rights or duties of the Administrative



- 63 -

--------------------------------------------------------------------------------




Agent in its capacity as the Administrative Agent are affected thereby, by the
Administrative Agent); provided that no amendment or waiver with respect to this
Agreement, the Notes or any other Loan Document shall, unless signed by (x) each
Bank directly affected thereby, (i) reduce the principal of or rate of interest
on any Loan or any fees hereunder, (ii) postpone, whether through forbearance or
otherwise, the date fixed for any payment of principal of or interest on any
Loan or any fees hereunder or for any reduction or termination of any
Commitments, (iii) reduce the percentage specified in the definition of
“Required Banks” or “Super Majority Banks” or otherwise change the aggregate
unpaid principal amount of the Loans, or the number of Banks, which shall be
required for the Banks or any of them to take any action under this Section or
any other provision of this Agreement or any Collateral Document, (iv) release
all or a substantial portion of the Collateral under the Collateral Documents
(except as expressly permitted by the Collateral Documents or this Agreement),
(v) modify the provisions of this Section 9.5, (vi) increase, extend or restate
the Commitments of any Bank or subject any Bank to any additional obligation
hereunder, or (vii) amend, modify or waive the definition of “Pro Rata Share” or
any other provision that provides for the ratable or pro rata nature of
disbursements by or payments to Banks, (y) each Bank, amend, modify or waive any
provision of Sections 2.10 and Section 2.11, and (z) the Super Majority Banks,
amend, modify or waive the definition of “Borrowing Base” or any component
thereof or definition used therein if such amendment, modification or waiver is
has the effect of increasing the Borrowing Base.
(b)The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Bank, execute amendments, modifications, waivers or consents
on behalf of such Bank. Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given. No notice
to or demand on any Covered Party in any case shall entitle any Covered Party to
any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 9.5 shall be binding upon each Bank at the time outstanding,
each future Bank and, if signed by a Covered Party, on such Covered Party.
Section 9.6.Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that (i) the Borrower may not assign or otherwise transfer any
of its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and (ii) a Bank may
not assign or otherwise transfer any of its interest under this Agreement except
as permitted in subsection (b) and (c) of this Section 9.6.
(b)Prior to the occurrence of an Event of Default, any Bank may at any time,
grant to a then existing Bank or any Affiliate thereof, one or more banks,
finance companies, insurance companies or other financial institutions or trusts
(a “Participant”) participating interests in any or all of its Commitments or
Loans. After the occurrence and during the continuance of an Event of Default,
any Bank may at any time grant to any Person in any amount (also a
“Participant”), participating interests in any or all of its Loans. Any
participation made during the continuation of an Event of Default shall not be
affected by the subsequent cure of such Event of Default. In the event of any
such grant by a Bank of a participating interest to a Participant, whether or
not upon notice to the Borrower and the Administrative Agent, such Bank shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this



- 64 -

--------------------------------------------------------------------------------




Agreement or any other Loan Document; provided that such participation agreement
may provide that such Bank will not agree to any modification, amendment or
waiver of this Agreement described in Section 9.5(a)(x) or (y) without the
consent of the Participant. The Borrower agrees that each Participant shall, to
the extent provided in its participation agreement, be entitled to the benefits
of Article VIII with respect to its participating interest (it being understood
that the documentation required under Section 8.4(d) shall be delivered to the
participating Bank) to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to paragraph (c) of this Section 9.6; provided
that such Participant (i) agrees to be subject to the provisions of Section 8.3
and Section 8.4 as if it were an assignee under paragraph (c) of this Section
and (ii) shall not be entitled to receive any greater payment under Section 8.3
or Section 8.4, with respect to any participation, than its participating Bank
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from an adoption of or any change in any
requirement, interpretation or application of law or compliance by any Bank with
any request or directive (whether or not having the force of law) from any
central bank or relevant authority made subsequent to the Closing Date that
occurs after the Participant acquired the applicable participation. Each Bank
that grants participating interests in any or all of its Commitments or Loans,
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain a register on which it enters the name and address of each Participant
and principal amount of the Commitment or Loan and interest owing to each
Participant (the “Participant Register”); provided that no Bank shall have any
obligations to disclose all or any portion of the Participant Register to any
Person, except to the extent that such disclosure is necessary to establish that
such Loan is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and the Borrower, the Administrative Agent and the Banks shall treat
each Person whose name is recorded in the Participant Register pursuant to the
terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.
(c)(i) Subject to the conditions set forth in paragraph (c)(ii) below, any Bank
may assign to one or more assignees (each, an “Assignee”), other than a natural
person, all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments or Loans at the time owing to it)
with the prior written consent of:
(A)the Borrower (such consent not to be unreasonably withheld and provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof), provided that no consent of
the Borrower shall be required for an assignment to a Bank, an affiliate of a
Bank, an Approved Fund (as defined below) or, if an Event of Default has
occurred and is continuing, any other Person; and
(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Bank, an affiliate of a Bank, an Approved Fund or an assignment to the Borrower
as contemplated by Section 2.13.
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Bank, an affiliate of a Bank or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Bank’s Commitments or Loans, the amount of the Commitments or Loans of the
assigning Bank subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (which shall be
calculated as necessary to include any



- 65 -

--------------------------------------------------------------------------------




concurrent assignments by the assignor to an affiliate, or an Approved Fund, of
the assignee) unless each of the Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Bank and its affiliates or Approved Funds, if any;
(B)(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (other than in the case of an assignment to the
Borrower as contemplated by Section 2.13) and (2) the assigning Bank shall have
paid in full any amounts owing by it to the Administrative Agent; and
(C)the Assignee, if it shall not be a Bank, shall deliver to the Administrative
Agent an administrative questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates and their
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (c)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 8.3, 8.4 and 9.3). Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this Section 9.6 shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with paragraph (b) of this Section.
(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower and permitting access thereto to the Borrower, shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Banks and each
of their Assignees, and principal amount of the Loans and interest owing to,
each Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.
(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Bank and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in



- 66 -

--------------------------------------------------------------------------------




paragraph (c)(ii)(B) of this Section and any written consent to such assignment
required by paragraph (c)(i) of this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(d)Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Bank from its obligations hereunder.
(e)No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.3 or Section 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made (i) with the Borrower’s prior written
consent, (ii) by reason of the provisions of Section 8.2, Section 8.3 or Section
8.4 requiring such Bank to designate a different Applicable Lending Office under
certain circumstances or (iii) at a time when the circumstances giving rise to
such greater payment did not exist.
Section 9.7.Governing Law; Submission to Jurisdiction; Judgment Currency.
(a)THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(b)Any legal action or proceeding with respect to this Agreement or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, in each case, which are located
in New York County, and, by execution and delivery of this Agreement, the
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. The Borrower irrevocably consents, for
itself, to the service of process out of any of the aforementioned courts in any
such action or proceeding by the hand delivery, or mailing of copies thereof by
registered or certified mail, postage prepaid, to the Borrower at its address
for notice as provided under Section 9.1 hereof. The Borrower hereby, for
itself, irrevocably waives any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Agreement or any other Loan Document brought in
the courts referred to above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum. Nothing
herein shall affect the right of the Administrative Agent to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Borrower in any other jurisdiction.
(c)If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so under
applicable law, that the rate of exchange used shall be the spot rate at which
in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.
(d)The parties agree, to the fullest extent that they may effectively do so
under applicable law, that the obligations of the Borrower to make payments in
any currency of the principal of and interest on the Loans of the Borrower and
any other amounts due from the Borrower hereunder to the Administrative Agent as
provided herein (i) shall not be discharged or satisfied by any tender, or any
recovery pursuant to any judgment (whether or not entered in accordance with
Section 9.7(c)), in any



- 67 -

--------------------------------------------------------------------------------




currency other than the relevant currency, except to the extent that such tender
or recovery shall result in the actual receipt by the Administrative Agent at
its relevant office on behalf of the Banks of the full amount of the relevant
currency expressed to be payable in respect of the principal of and interest on
the Loans and all other amounts due hereunder (it being assumed for purposes of
this clause (i) that the Administrative Agent will convert any amount tendered
or recovered into the relevant currency on the date of such tender or recovery),
(ii) shall be enforceable as an alternative or additional cause of action for
the purpose of recovering in the relevant currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the relevant currency
so expressed to be payable and (iii) shall not be affected by an unrelated
judgment being obtained for any other sum due under this Agreement.
Section 9.8.Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto.
Delivery of an executed signature page of this Agreement by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.
Section 9.9.WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS AND THE BANKS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
Section 9.10.Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans hereunder.
Section 9.11.Domicile of Loans. Subject to the provisions of Article VIII, each
Bank may transfer and carry its Loans at, to or for the account of any domestic
or foreign branch office, subsidiary or affiliate of such Bank.
Section 9.12.Limitation of Liability. No claim may be made by the Borrower or
any other Person acting by or through the Borrower against the Administrative
Agent or any Bank or the affiliates, directors, officers, employees, attorneys
or agent of any of them for any punitive, consequential, special or exemplary
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.
Section 9.13.Recourse Obligation. This Agreement and the Obligations hereunder
are fully recourse to the Borrower. Notwithstanding the foregoing, no recourse
under or upon any obligation, covenant, or agreement contained in this Agreement
shall be had against any officer, director, shareholder or employee of the
Borrower except in the event of fraud or misappropriation of funds on the part
of such officer, director, shareholder or employee.
Section 9.14.Confidentiality.
Each of the Agents and the Banks understands that some of the information
furnished to it pursuant to this Agreement and the other Loan Documents may be
received by it prior to the time that



- 68 -

--------------------------------------------------------------------------------




such information shall have been made public, and each of the Agents and the
Banks hereby agrees that it will keep all Information (as defined below)
received by it confidential except that each Agent and each Bank shall be
permitted to disclose Information (i) only to such of its officers, directors,
employees, agents, auditors, Affiliates and buyers as need to know such
information in connection with this Agreement or any other Loan Document and who
will be advised of the confidential nature of such Information; (ii) to any
other party to this Agreement; (iii) to a proposed Assignee or Participant in
accordance with Section 9.6 hereof or to a counterparty or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations hereunder, provided such Person agrees in
writing to keep such Information confidential on terms substantially similar to
this Section 9.14; (iv) to the extent required by applicable law and regulations
or by any subpoena or other legal process; (v) to the extent requested by any
bank regulatory authority or other regulatory authority or self-regulatory
organization; (vi) to the extent such information becomes publicly available
other than as a result of a breach of this Agreement; (vii) to the extent the
Borrower shall have consented to such disclosure or (viii) in connection with
any legal or other enforcement proceeding in connection with any Loan Document
or any of the transaction contemplated thereby. For the purposes of this
Section, “Information” means all information received from the Borrower or its
officers, directors, employees, agents, auditors, lawyers and Affiliates
relating to the Borrower or any of its Subsidiaries or Affiliates (including
Investment Affiliates) or any of their respective businesses other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential provided further, however, that all financial
information delivered in connection with this Agreement and the other Loan
Documents is deemed to be and shall be treated as confidential. In the event of
any required disclosure of Information, any Person required to maintain the
confidentiality of such Information as provided in this Section 9.14 agrees to
use reasonable efforts to inform the Borrower as promptly as practicable of the
circumstances and the Information required to be disclosed to the extent not
prohibited by applicable law.
Section 9.15.USA Patriot Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank to identify the Borrower in accordance with the
Patriot Act.
Section 9.16.Acknowledgements. The Borrower hereby (a) acknowledges that (i) it
has been advised by counsel in the negotiation, execution and delivery of this
Agreement and that the Covered Parties have consulted their own accounting,
regulatory and tax advisors to the extent the Covered Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents; (ii) none of the Agents or any Bank has any fiduciary,
advisory or agency relationship with or duty to the Borrower arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Agents and Banks, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; (iii) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Banks or among the Borrower or any other Covered Parties and the
Banks; (iv) the Agents and the Banks on the one hand, and the Covered Parties,
on the other hand, have an arm’s length business relationship that does not
directly or indirectly give rise to, nor do the Covered Parties rely on, any
fiduciary duty to the Covered Parties or their affiliates on the part of the
Agents or the Banks; (v) each Agent and Bank has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be



- 69 -

--------------------------------------------------------------------------------




acting as an advisor, agent or fiduciary for the Covered Parties, any of their
affiliates or any other Person; (vi) none of the Agents or Banks has any
obligation to the Covered Parties or their affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Agent or Bank and the Covered Parties or
any such affiliate; and (vii) the Covered Parties are capable of evaluating and
understanding, and the Covered Parties understand and accept, the terms, risks
and conditions of the transactions contemplated by this Agreement and the other
Loan Documents; and (b) waives and releases, to the fullest extent permitted by
law, any claims that it may have against the Administrative Agent or any other
Agent or Bank with respect to any breach or alleged breach of agency or
fiduciary duty.
Section 9.17.Releases of Liens.
(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Bank (without requirement of notice to or consent of any Bank except as
expressly required by Section 9.5) to take any action requested by the Borrower
(i) having the effect of releasing any Collateral (A) to the extent necessary to
permit consummation of any transaction permitted by any Loan Document or that
has been consented to in accordance with Section 9.5 or (B) under the
circumstances described in paragraph (b) below and (ii) having the effect of
confirming that a Covered Subsidiary or Covered Asset are no longer subject to
the terms of this Agreement or the Collateral Documents and no longer constitute
a “Covered Subsidiary” or “Covered Asset” as defined.
(b)At such time as the Loans and the other Obligations under the Loan Documents
shall have been paid in full and the Commitments have been terminated, the
Collateral shall be released from the Liens created by the Collateral Documents,
and the Collateral Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Covered
Party under the Collateral Documents shall terminate, all without delivery of
any instrument or performance of any act by any Person.


[remainder of page intentionally left blank; signature pages follow]





- 70 -

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
iSTAR FINANCIAL INC.,
as the Borrower
 
 
By:
/s/ Nina B. Matis
 
Name: Nina B. Matis
 
Title: Executive Vice President

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent and a Bank
 
 
By:
/s/ Chiara Carter
 
Name: Chiara Carter
 
Title: Vice President

BANK OF AMERICA, N.A.,
as a Bank
 
 
By:
/s/ Ann E. Kenzie
 
Name: Ann E. Kenzie
 
Title: Senior Vice President

BARCLAYS BANK PLC,
as a Bank
 
 
By:
/s/ Christine Aharonian
 
Name: Christine Aharonian
 
Title: Vice President


[iStar New Credit Facility]

